 

Exhibit 10.1

 



LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT is made and dated as of June 7, 2016 and is
entered into by and among (a) PHASERX, INC., a Delaware corporation, and each of
its Qualified Subsidiaries (hereinafter collectively referred to as the
“Borrower”), (b) the several banks and other financial institutions or entities
from time to time parties to this Agreement (collectively, referred to as
“Lender”), and (c) HERCULES CAPITAL, INC., a Maryland corporation, in its
capacity as administrative agent for itself and the Lender (in such capacity,
the “Agent”).

 

RECITALS

 

A.           Borrower has requested Lender to make available to Borrower Term
Loan Advances in an aggregate principal amount of up to Eight Million Dollars
($8,000,000) (the “Maximum Term Loan Amount”); and

 

B.           Lender is willing to make the Term Loan Advances on the terms and
conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, Borrower, Agent and Lender agree as follows:

 

SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION

 

1.1           Unless otherwise defined herein, the following capitalized terms
shall have the following meanings:

 

“1934 Act” shall have the meaning assigned to such term in Section 2.1(e)(iii).

 

“Account Control Agreement(s)” means any agreement entered into by and among
Agent, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Agent a perfected first
priority security interest in the subject account or accounts.

 

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit I, which account numbers shall be redacted for security
purposes if and when filed publicly by the Borrower.

 

“Advance(s)” means a Term Loan Advance.

 

“Advance Date” means the funding date of any Advance.

 

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A, which account numbers shall be redacted
for security purposes if and when filed publicly by Borrower.

 

 

 

  

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly owning, controlling or holding with power to vote
ten percent (10%) or more of the outstanding voting securities of another
Person, (c) any Person ten percent (10%) or more of whose outstanding voting
securities are directly or indirectly owned, controlled or held by another
Person with power to vote such securities, or (d) any Person related by blood or
marriage to any Person described in subsection (a), (b) or (c) of this
paragraph. As used in the definition of “Affiliate,” the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise.

 

“Agent” has the meaning given to it in the preamble to this Agreement.

 

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

 

“Amortization Date” means July 3, 2017; provided however, that if the Interest
Only Period Extension Event occurs prior to July 3, 2017, the Amortization Date
shall be October 2, 2017.

 

“Assignee” has the meaning given to it in Section 11.13.

 

“Board” means Borrower’s board of directors.

 

“Borrower Products” means all products, software, service offerings, technical
data or technology that are currently being, and may be in the future, designed,
manufactured or sold by Borrower or which Borrower intends to sell, license, or
distribute in the future including any products or service offerings under
development, collectively, together with all products, software, service
offerings, technical data or technology that have been sold, licensed or
distributed by Borrower since its incorporation.

 

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

 

“Cash” means all cash, cash equivalents and liquid funds.

 

“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower,
sale or exchange of outstanding shares (or similar transaction or series of
related transactions) of Borrower in which the holders of Borrower’s outstanding
shares immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether Borrower is the surviving entity.

 

“Claims” has the meaning given to it in Section 11.10.

 

“Closing Date” means the date of this Agreement.

 

“Collateral” means the property described in Section 3.

 

2 

 

  

“Confidential Information” has the meaning given to it in Section 11.12.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

 

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof, or of any other
country.

 

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“Draw Period” means the period commencing upon the occurrence of the Term B
Milestone Event and ending on the earlier to occur of (a) December 15, 2016, (b)
the date which is forty-five (45) days after the consummation of the Term B
Milestone Event, and (c) an Event of Default.

 

“Due Diligence Fee” means Twenty Thousand Dollars ($20,000), which fee is due to
Lender on or prior to the Closing Date, and shall be deemed fully earned on such
date regardless of the early termination of this Agreement.

 

“Eligible Foreign Subsidiary” means any Foreign Subsidiary whose execution of a
Joinder Agreement would not result in a material adverse tax consequence to
Borrower.

 

“End of Term Charge” shall have the meaning assigned to such term in Section
2.5.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

3 

 

  

“Event of Default” has the meaning given to it in Section 9.

 

“Facility Charge” means one percent (1.0%) of the Maximum Term Loan Amount,
which is Eighty Thousand Dollars ($80,000).

 

“Financial Statements” has the meaning given to it in Section 7.1.

 

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within ninety (90) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, and (d) all Contingent Obligations.

 

“Initial Public Offering” means the initial firm commitment underwritten
offering of Borrower’s common stock pursuant to a registration statement under
the Securities Act of 1933 filed with and declared effective by the Securities
and Exchange Commission.

 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other similar relief.

 

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

 

“Interest Only Period Extension Event” means the funding of all or a portion of
the Term B Loan Advance has occurred.

 

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all or a portion of
the assets of another Person.

 

“Joinder Agreements” means for each Qualified Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as Exhibit
G.

 

“Lender” has the meaning given to it in the preamble to this Agreement.

 

4 

 

  

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

 

“Loan” means the Advances made under this Agreement.

 

“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Warrant, any subordination agreement, and any other
documents executed in connection with the Secured Obligations or the
transactions contemplated hereby, as the same may from time to time be amended,
modified, supplemented or restated.

 

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations in accordance with the terms of the Loan Documents,
or the ability of Agent or Lender to enforce any of its rights or remedies with
respect to the Secured Obligations; or (iii) the Collateral or Agent’s Liens on
the Collateral or the priority of such Liens.

 

“Maximum Term Loan Amount” shall have the meaning assigned to such term in the
preamble to this Agreement.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 2.2.

 

“Note(s)” means a promissory note or promissory notes to evidence Lender’s Loans
substantially in the form of Exhibit B.

 

“ordinary course of business” and “ordinary course of Borrower’s business” means
the normal and customary operations of Borrower and its business and shall
include, without limitation, collaboration or licensing transactions, or options
to enter into collaboration or licensing transactions, that are customary in
Borrower’s industry (including the licensing or co-development of orphan liver
disease programs and collaboration around Borrower’s mRNA technology platform).

 

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

 

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States or in any other country, all registrations and recordings thereof,
and all applications for letters patent of, or rights corresponding thereto, in
the United States or any other country.

 

5 

 

  

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on the Closing Date which is disclosed in Schedule 1A;
(iii) Indebtedness of up to Two Million Dollars ($2,000,000) outstanding at any
time secured by a Lien described in clause (vii) of the defined term “Permitted
Liens,” provided such Indebtedness does not exceed the cost of the Equipment
financed with such Indebtedness; (iv) Indebtedness to trade creditors incurred
in the ordinary course of business, including Indebtedness incurred in the
ordinary course of business with corporate credit cards; (v) Indebtedness that
also constitutes a Permitted Investment; (vi) Subordinated Indebtedness; (vii)
reimbursement obligations in connection with letters of credit that are secured
by Cash and issued on behalf of Borrower or a Subsidiary thereof in an amount
not to exceed Two Hundred Fifty Thousand Dollars ($250,000) at any time
outstanding, (viii) other Indebtedness in an amount not to exceed Two Hundred
Fifty Thousand Dollars ($250,000) at any time outstanding, (ix) intercompany
Indebtedness as long as either (A) each of the Subsidiary obligor and the
Subsidiary obligee under such Indebtedness is a Qualified Subsidiary that has
executed a Joinder Agreement, (x) lease obligations for real property including
obligations in connection with leasehold improvements in an amount not to exceed
One Million Five Hundred Thousand Dollars ($1,500,000) at any time outstanding,
and (xi) extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose materially more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

 

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within one year from the date of acquisition thereof, (b)
commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit issued by any bank with assets of at least Five Hundred Million Dollars
($500,000,000) maturing no more than one year from the date of investment
therein, (d) money market accounts, and (e) any Investments permitted by
Borrower’s investment policy, attached hereto as Schedule 1D, as amended from
time to time, provided that such investment policy (and any such amendment
thereto) has been approved in writing by Agent; (iii) repurchases of stock from
former employees, directors, or consultants of Borrower under the terms of
applicable repurchase agreements at the original issuance price of such
securities in an aggregate amount not to exceed Two Hundred Fifty Thousand
Dollars ($250,000) in any fiscal year, provided that no Event of Default has
occurred, is continuing or would exist after giving effect to the repurchases;
(iv) Investments accepted in connection with Permitted Transfers; (v)
Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business; (vi) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions and advances, to customers, suppliers, contract manufacturers, and/or
licensors who are not Affiliates, in the ordinary course of business, provided
that this subparagraph (vi) shall not apply to Investments of Borrower in any
Subsidiary; (vii) Investments consisting of loans not involving the net transfer
on a substantially contemporaneous basis of cash proceeds to employees, officers
or directors relating to the purchase of capital stock of Borrower pursuant to
employee stock purchase plans or other similar agreements approved by Borrower’s
Board; (viii) Investments consisting of travel advances in the ordinary course
of business; (ix) Investments in newly-formed Domestic Subsidiaries, provided
that each such Domestic Subsidiary enters into a Joinder Agreement promptly
after its formation by Borrower and execute such other documents as shall be
reasonably requested by Agent; (x) Investments in Foreign Subsidiaries approved
in advance in writing by Agent; (xi) joint ventures, partnering arrangements or
strategic alliances in the ordinary course of Borrower’s business consisting of
the licensing of technology (that would not result in a legal transfer of title
of the licensed property), the development of technology or the providing of
technical support, provided that any cash Investments by Borrower do not exceed
One Million Dollars ($1,000,000.00) in the aggregate in any fiscal year; (xii)
advances to landlords for the construction of leasehold improvements made to
premises occupied by Borrower; and (xiii) additional Investments that do not
exceed Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate.

 

6 

 

  

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of Borrower’s business and imposed
without action of such parties; provided, that the payment thereof is not yet
required; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder; (vi) the
following deposits, to the extent made in the ordinary course of business:
deposits under worker’s compensation, unemployment insurance, social security
and other similar laws, or to secure the performance of bids, tenders or
contracts (other than for the repayment of borrowed money) or to secure
indemnity, performance or other similar bonds for the performance of bids,
tenders or contracts (other than for the repayment of borrowed money) or to
secure statutory obligations (other than Liens arising under ERISA or
environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds; (vii) Liens on Equipment or software or
other intellectual property constituting purchase money Liens and Liens in
connection with capital leases securing Indebtedness permitted in clause (iii)
of “Permitted Indebtedness”; (viii) Liens incurred in connection with
Subordinated Indebtedness; (ix) leasehold interests in leases or subleases and
licenses granted in the ordinary course of business and not interfering in any
material respect with the business of the licensor; (x) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before the date they become due; (xi)
Liens on insurance proceeds securing the payment of financed insurance premiums
that are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (xii) statutory and common law rights of set-off and other similar
rights as to deposits of cash and securities in favor of banks, other depository
institutions and brokerage firms; (xiii) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business so long as they do not materially
impair the value or marketability of the related property; (xiv) (A) Liens on
Cash securing obligations permitted under clause (vii) of the definition of
Permitted Indebtedness and (B) security deposits in connection with real
property leases, the combination of (A) and (B) in an aggregate amount not to
exceed One Hundred Thousand Dollars ($100,000) at any time; (xv) Liens incurred
in connection with leasehold improvements made to the Borrower’s and its
Subsidiaries’ facilities permitted under subsection (x) of Permitted
Indebtedness; and (xvi) Liens incurred in connection with the extension, renewal
or refinancing of the Indebtedness secured by Liens of the type described in
clauses (i) through (xi) above; provided, that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced (as may have been reduced by any payment thereon) does not increase.

 

7 

 

  

“Permitted Transfers” means (i) sales of Inventory in the ordinary course of
business, (ii) licenses (including, without limitation, exclusive licenses) and
similar arrangements for the use of Intellectual Property in the ordinary course
of business and licenses that could not result in a legal transfer of title of
the licensed Intellectual Property or other property, (iii) dispositions of
worn-out, obsolete or surplus Equipment at fair market value in the ordinary
course of business, (iv) other transfers of assets having a fair market value of
not more than Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate in
any fiscal year, and (v) transfers, sales, leases, assignments, or other
dispositions of all or substantially all of Borrower’s assets or the merger or
consolidation of the Borrower with or into another Person in which, in each
case, the proceeds thereof are immediately used to indefeasibly satisfy all
Secured Obligations in full and the Lender’s commitment to lend hereunder has
been terminated.

 

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

 

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.5.

 

“Prime Rate” means the “prime rate” as reported in The Wall Street Journal, and
if not reported, then the prime rate most recently reported in The Wall Street
Journal.

 

“Qualified Subsidiary” means any direct or indirect Domestic Subsidiary or
Eligible Foreign Subsidiary.

 

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

 

“Required Lenders” means at any time, the holders of more than fifty percent
(50%) of the aggregate unpaid principal amount of the Term Loan Advances then
outstanding.

 

“SBA” shall have the meaning assigned to such term in Section 7.16.

 

“SBIC” shall have the meaning assigned to such term in Section 7.16.

 

“SBIC Act” shall have the meaning assigned to such term in Section 7.16.

 

“SEC” means the Securities and Exchange Commission.

 

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document (other than the Warrant), including any obligation to pay any
amount now owing or later arising (including, without limitation, the End of
Term Charge and the Prepayment Charge).

 

8 

 

  

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion.

 

“Subsequent Financing” means the next sale and issuance by Borrower, after the
date hereof, of its equity securities to one or more institutional investors for
cash for financing purposes in a transaction or series of related transactions
not registered under the Securities Act; provided, however, in the event that
Lender invests at least Five Hundred Thousand Dollars ($500,000) in the Initial
Public Offering, then “Subsequent Financing” shall mean each of the next two (2)
sales and issuances by Borrower, after the date hereof, of its equity securities
to one or more institutional investors for cash for financing purposes in a
transaction or series of related transactions not registered under the
Securities Act.

 

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls fifty
percent (50.0%) or more of the outstanding voting securities, including each
entity listed on Schedule 1 hereto.

 

“Term A Loan Advance” shall have the meaning assigned to such term in Section
2.1(a).

 

“Term A Loan Funding Event” means confirmation by Agent and Lender, that
Borrower has received after March 7, 2016, but on or before June 7, 2016,
unrestricted and unencumbered net cash proceeds from the Initial Public Offering
in an amount equal to or greater than Fifteen Million Five Hundred Thousand
Dollars ($15,500,000).

 

“Term B Loan Advance” shall have the meaning assigned to such term in Section
2.1(a).

 

“Term B Milestone Event” means confirmation by Agent and Lender in their sole
discretion, that after the Closing Date, but on or prior to December 15, 2016,
Borrower has entered into an arms-length strategic corporate development
transaction with a non-affiliated Person that is in a similar line of business
and/or industry as Borrower pursuant to which (i) Borrower licenses its
Intellectual Property to such non-affiliated Person and (ii) whose financial
character is validating in Agent’s and Lender’s sole discretion.

 

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Schedule 1.1.

 

“Term Loan Advance” and “Term Loan Advances” shall have the meaning assigned to
such terms in Section 2.1(a).

 

“Term Loan Interest Rate” means for any day, a floating per annum rate equal to
the greater of either (a) nine and one-quarter of one percent (9.25%), or (b)
the sum of (i) nine and one-quarter of one percent (9.25%), plus (ii) the Prime
Rate minus three and one-half of one percent (3.50%).

 

“Term Loan Maturity Date” means December 2, 2019.

 

9 

 

  

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

 

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof.

 

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Agent’s Lien on any Collateral is
governed by the Uniform Commercial Code as the same is, from time to time, in
effect in a jurisdiction other than the State of California, then the term “UCC”
shall mean the Uniform Commercial Code as in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

“Warrant” means the Warrant Agreement dated as of even date hereof by and
between Hercules Technology III, L.P. and Borrower, as may be amended, restated
or modified from time to time.

 

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement. Unless otherwise specifically provided herein,
any accounting term used in this Agreement or the other Loan Documents shall
have the meaning customarily given such term in accordance with GAAP, and all
financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

 

SECTION 2. THE LOAN

 

2.1           Term Loan.

 

(a)          Advances. Subject to the terms and conditions of this Agreement, on
the date that the Term A Loan Funding Event occurs, Lender will severally (and
not jointly) make, in an amount not to exceed its respective Term Commitment,
and Borrower agrees to draw, one (1) Term Loan Advance in the amount of Six
Million Dollars ($6,000,000) (the “Term A Loan Advance”). Subject to the terms
and conditions of this Agreement, during the Draw Period, Lender will severally
(and not jointly) make, in an amount not to exceed its respective Term
Commitment, and Borrower may request, one (1) additional Term Loan Advance in an
amount of Two Million Dollars ($2,000,000) (the “Term B Loan Advance”). The Term
A Loan Advance and the Term B Loan Advance are hereinafter referred to singly as
the “Term Loan Advance” and collectively as the “Term Loan Advances.” The
aggregate outstanding Term Loan Advances shall not exceed the Maximum Term Loan
Amount. Proceeds of any Term Loan Advance shall be funded by the Lender into an
account that is subject to a first priority perfected security interest in favor
of Agent perfected by an Account Control Agreement.

 

10 

 

  

(b)          Advance Request. To obtain a Term Loan Advance, Borrower shall
complete, sign and deliver to Agent an Advance Request (at least three (3)
Business Days before the Advance Date other than the Closing Date, which shall
be at least one (1) Business Day). Lender shall fund the Term Loan Advance in
the manner requested by the Advance Request provided that each of the conditions
precedent to such Term Loan Advance is satisfied as of the requested Advance
Date.

 

(c)          Interest. The principal balance of each Term Loan Advance shall
bear interest thereon from such Advance Date at the Term Loan Interest Rate
based on a year consisting of 360 days, with interest computed daily based on
the actual number of days elapsed. The Term Loan Interest Rate will float and
change on the day the Prime Rate changes from time to time.

 

(d)          Payment. Borrower will pay interest on each Term Loan Advance on
the first (1st) Business Day of each month, beginning the month after the
Advance Date.  Borrower shall repay the aggregate principal balance of the Term
Loan Advances that are outstanding on the day immediately preceding the
Amortization Date, in equal monthly installments of principal and interest
(mortgage style) beginning on the Amortization Date and continuing on the first
(1st) Business Day of each month thereafter until the Secured Obligations (other
than inchoate indemnity obligations) are repaid.  The entire principal balance
of the Term Loan Advances and all accrued but unpaid interest hereunder, and all
other Secured Obligations with respect to the Term Loan Advances, shall be due
and payable on the Term Loan Maturity Date.  Borrower shall make all payments
under this Agreement without setoff, recoupment or deduction and regardless of
any counterclaim or defense. Lender will initiate debit entries to Borrower’s
account as authorized on the ACH Authorization (i) on each payment date of all
periodic obligations payable to Lender under each Term Advance and (ii)
out-of-pocket legal fees and costs incurred by Agent or Lender in connection
with Section 11.11 of this Agreement. Once repaid, a Term Loan Advance or any
portion thereof may not be reborrowed.

 

2.2           Maximum Interest. Notwithstanding any provision in this Agreement
or any other Loan Document, it is the parties’ intent not to contract for,
charge or receive interest at a rate that is greater than the maximum rate
permissible by law that a court of competent jurisdiction shall deem applicable
hereto (which under the laws of the State of California shall be deemed to be
the laws relating to permissible rates of interest on commercial loans) (the
“Maximum Rate”). If a court of competent jurisdiction shall finally determine
that Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows: first, to the payment of the
Secured Obligations consisting of the outstanding principal amount of the Term
Loan Advances; second, after all principal is repaid, to the payment of Lender’s
accrued interest, costs, expenses, professional fees and any other Secured
Obligations; and third, after all Secured Obligations are repaid, the excess (if
any) shall be refunded to Borrower.

 

11 

 

  

2.3           Default Interest. In the event any payment is not paid on the
scheduled payment date, an amount equal to five percent (5%) of the past due
amount shall be payable on demand. In addition, upon the occurrence and during
the continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest, compounded interest, and professional fees, shall
bear interest at a rate per annum equal to the rate set forth in Section 2.1(c),
plus five percent (5%) per annum. In the event any interest is not paid when due
hereunder, delinquent interest shall be added to principal and shall bear
interest on interest, compounded at the rate set forth in Section 2.1(c) or
Section 2.3, as applicable.

 

2.4           Prepayment. At its option upon at least seven (7) Business Days
prior notice to Agent, Borrower may prepay all or any portion, of the
outstanding Advances by paying the entire principal balance (or portion
thereof), all accrued and unpaid interest with respect to the principal balance
being prepaid, together with a prepayment charge equal to the following
percentage of the Advance amount being prepaid: if such Advance amounts are
prepaid on or prior to June 7, 2017, three percent (3.0%); after June 7, 2017,
but on or prior to June 7, 2018, two percent (2.0%); and thereafter, one percent
(1.0%) (each, a “Prepayment Charge”). Borrower agrees that the Prepayment Charge
is a reasonable calculation of Lender’s lost profits in view of the difficulties
and impracticality of determining actual damages resulting from an early
repayment of the Advances. Upon the occurrence of a Change in Control, Borrower
shall prepay the outstanding amount of all principal and accrued interest
through the prepayment date and all unpaid Agent’s and Lender’s fees and
expenses accrued to the date of the repayment (including the End of Term Charge)
together with the applicable Prepayment Charge. Notwithstanding the foregoing,
Agent and Lender agree to waive the Prepayment Charge if Agent and Lender agree
in writing to refinance and redocument this Agreement prior to the Term Loan
Maturity Date.

 

2.5           End of Term Charge. On the earliest to occur of (i) the Term Loan
Maturity Date, (ii) the date that Borrower prepays the outstanding Secured
Obligations (other than any inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) in full, or (iii) the date that the Secured Obligations become due
and payable, Borrower shall pay Lender a charge equal to five and eighty-five
hundredths percent (5.85%) of the aggregate original principal amount of all
Term Loan Advances extended by Lender to Borrower (the “End of Term Charge”).
Notwithstanding the required payment date of such charge, it shall be deemed
earned by Lender as of the Closing Date.

 

2.6           Notes. If so requested by Lender by written notice to Borrower,
then Borrower shall execute and deliver to Lender (and/or, if applicable and if
so specified in such notice, to any Person who is an assignee of Lender pursuant
to Section 11.13) (promptly after Borrower’s receipt of such notice) a Note or
Notes to evidence Lender’s Loans.

 

2.7           Pro Rata Treatment. Each payment (including prepayment) on account
of any fee and any reduction of the Term Loan Advances shall be made pro rata
according to the Term Commitments of the relevant Lender.

 

12 

 

  

SECTION 3. SECURITY INTEREST

 

3.1           As security for the prompt and complete payment when due (whether
on the payment dates or otherwise) of all the Secured Obligations, Borrower
grants to Agent a security interest in all of Borrower’s right, title, and
interest in and to the following personal property whether now owned or
hereafter acquired (collectively, the “Collateral”): (a) Receivables; (b)
Equipment; (c) Fixtures; (d) General Intangibles (other than Intellectual
Property); (e) Inventory; (f) Investment Property; (g) Deposit Accounts; (h)
Cash; (i) Goods; and all other tangible and intangible personal property of
Borrower whether now or hereafter owned or existing, leased, consigned by or to,
or acquired by, Borrower and wherever located, and any of Borrower’s property in
the possession or under the control of Agent; and, to the extent not otherwise
included, all Proceeds of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of each of
the foregoing; provided, however, that the Collateral shall include all Accounts
and General Intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the
Intellectual Property (the “Rights to Payment”). Notwithstanding the foregoing,
if a judicial authority (including a U.S. Bankruptcy Court) holds that a
security interest in the underlying Intellectual Property is necessary to have a
security interest in the Rights to Payment, then the Collateral shall
automatically, and effective as of the date of this Agreement, include the
Intellectual Property to the extent necessary to permit perfection of Agent’s
security interest in the Rights to Payment. Notwithstanding the broad grant of
security interest set forth in this Section 3.1, the Collateral shall not
include (i) more than sixty-five percent (65%) of the presently existing and
hereafter arising issued and outstanding shares of capital stock owned by
Borrower of any Foreign Subsidiary which shares entitle the holder thereof to
vote for directors or any other matter, or (ii) rights held under a license that
are not assignable by their terms without the consent of the licensor thereof
(but only to the extent such restriction on assignment is enforceable under
applicable law).

 

SECTION 4. CONDITIONS PRECEDENT TO LOAN

 

The obligation of Lender to make the Term Loan Advances hereunder is subject to
the satisfaction by Borrower of the following conditions:

 

4.1           Initial Advance. On or prior to the Closing Date, Borrower shall
have delivered to Agent the following:

 

(a)          executed copies of the Loan Documents (other than the Warrant,
which shall be an original), Account Control Agreements, and all other documents
and instruments reasonably required by Agent to effectuate the transactions
contemplated hereby or to create and perfect the Liens of Agent with respect to
all Collateral, in all cases in form and substance reasonably acceptable to
Agent;

 

(b)          certified copy of resolutions of Borrower’s Board evidencing
approval of (i) the Loan and other transactions evidenced by the Loan Documents;
and (ii) the Warrant and transactions evidenced thereby;

 

(c)          certified copies of the Certificate of Incorporation and the
Bylaws, as amended through the Closing Date, of Borrower;

 

(d)          a certificate of good standing for Borrower from its state of
incorporation and similar certificates from all other jurisdictions in which it
does business and where the failure to be qualified would have a Material
Adverse Effect;

 

13 

 

 

 

(e)          evidence that the Loan and Security Agreement dated as of December
21, 2015, by and among Borrower, Titan Multi-Strategy Fund I, Ltd. and the
investors listed on Annex A thereto, together with all documents and agreements
executed in connection therewith, shall have been terminated and all amounts
thereunder shall have been paid in full;

 

(f)          evidence that (i) the Lien securing Indebtedness owed by Borrower
to Titan Multi-Strategy Fund I, Ltd. (Security Agent) will be terminated and
(ii) the documents and/or filings evidencing the perfection of such Lien,
including without limitation any financing statements and/or control agreements,
have been terminated;

 

(g)          payment of the Due Diligence Fee, the Facility Charge and
reimbursement of Agent’s and Lender’s current expenses reimbursable pursuant to
this Agreement, which amounts may be deducted from the initial Advance; and

 

(h)          such other documents as Agent may reasonably request.

 

4.2           All Advances. On each Advance Date:

 

(a)          Agent shall have received (i) an Advance Request for the relevant
Advance as required by Section 2.1(b), each duly executed by Borrower’s Chief
Executive Officer, Chief Financial Officer or Vice President of Finance, and
(ii) any other documents Agent may reasonably request.

 

(b)          The representations and warranties set forth in this Agreement
shall be true and correct in all material respects on and as of the Advance Date
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date.

 

(c)          Borrower shall be in compliance in all material respects with all
the terms and provisions set forth herein and in each other Loan Document on its
part to be observed or performed, and at the time of and immediately after such
Advance no Event of Default shall have occurred and be continuing.

 

(d)          Each Advance Request shall be deemed to constitute a representation
and warranty by Borrower on the relevant Advance Date as to the matters
specified in paragraphs (b) and (c) of this Section 4.2 and as to the matters
set forth in the Advance Request.

 

4.3           No Default. As of the Closing Date and each Advance Date, (i) no
fact or condition exists that would (or would, with the passage of time, the
giving of notice, or both) constitute an Event of Default and (ii) no event that
has had or would reasonably be expected to have a Material Adverse Effect has
occurred and is continuing.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower represents and warrants that:

 

14 

 

 

 

5.1           Corporate Status. Borrower is a corporation duly organized,
legally existing and in good standing under the laws of the State of Delaware,
and is duly qualified as a foreign corporation in all jurisdictions in which the
nature of its business or location of its properties require such qualifications
and where the failure to be qualified would reasonably be expected to have a
Material Adverse Effect. Borrower’s present name, former names (if any),
locations, place of formation, tax identification number, organizational
identification number and other information are correctly set forth in Exhibit
C, as may be updated by Borrower in a written notice (including any Compliance
Certificate) provided to Agent after the Closing Date.

 

5.2           Collateral. Borrower owns the Collateral and the Intellectual
Property, free of all Liens, except for Permitted Liens. Borrower has the power
and authority to grant to Agent a Lien in the Collateral as security for the
Secured Obligations.

 

5.3           Consents. Borrower’s execution, delivery and performance of the
Note(s) (if any), this Agreement and all other Loan Documents, and Borrower’s
execution of the Warrant, (i) have been duly authorized by all necessary
corporate action of Borrower, (ii) will not result in the creation or imposition
of any Lien upon the Collateral, other than Permitted Liens and the Liens
created by this Agreement and the other Loan Documents, (iii) do not violate any
provisions of Borrower’s Certificate or Articles of Incorporation (as
applicable), bylaws, or any, law, regulation, order, injunction, judgment,
decree or writ to which Borrower is subject and (iv) except as described on
Schedule 5.3, do not violate any contract or agreement or require the consent or
approval of any other Person which has not already been obtained. The individual
or individuals executing the Loan Documents and the Warrant are duly authorized
to do so.

 

5.4           Material Adverse Effect. No event that has had or would reasonably
be expected to have a Material Adverse Effect has occurred and is continuing.

 

5.5           Actions Before Governmental Authorities. There are no actions,
suits or proceedings at law or in equity or by or before any governmental
authority now pending or, to the knowledge of Borrower, threatened against or
affecting Borrower or its property, that is reasonably expected to result in a
Material Adverse Effect.

 

5.6           Laws. Borrower is not in violation of any law, rule or regulation,
or in default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect. Borrower is not in default in any manner
under any provision of any agreement or instrument evidencing material
Indebtedness, or any other material agreement to which it is a party or by which
it is bound. Borrower, its Affiliates and, to the knowledge of the Borrower and
its Affiliates, any agent or other party acting on behalf of Borrower or its
Affiliates are in compliance with all applicable anti-money laundering, economic
sanctions and anti-bribery laws and regulations, and none of the funds to be
provided under this Agreement will be used, directly or indirectly, for any
activities in violation of such laws and regulations.

 

15 

 

  

5.7           Information Correct and Current. No information, report, Advance
Request, financial statement, exhibit or schedule furnished, by or on behalf of
Borrower to Agent in connection with any Loan Document or included therein or
delivered pursuant thereto contained, or, when taken as a whole, contains or
will contain any material misstatement of fact or, when taken together with all
other such information or documents, omitted, omits or will omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were, are or will be made, not materially
misleading at the time such statement was made or deemed made. Additionally, any
and all financial or business projections provided by Borrower to Agent, whether
prior to or after the Closing Date, shall be (i) provided in good faith and
based on the most current data and information available to Borrower, and (ii)
the most current of such projections provided to Borrower’s Board (it being
understood that such projections are subject to significant uncertainties and
contingencies, many of which are beyond the control of Borrower, that no
assurance is given that any particular projections will be realized, that actual
results may differ).

 

5.8           Tax Matters. Except as described on Schedule 5.8 and except those
being contested in good faith with adequate reserves under GAAP, (a) Borrower
has filed all material federal, state and local tax returns that it is required
to file, (b) Borrower has duly paid or fully reserved for all material taxes or
installments thereof (including any interest or penalties) as and when due,
which have or may become due pursuant to such returns, and (c) Borrower has paid
or fully reserved for any material tax assessment received by Borrower for the
three (3) years preceding the Closing Date, if any (including any taxes being
contested in good faith and by appropriate proceedings).

 

5.9           Intellectual Property Claims. Borrower is the sole owner of, or
otherwise has the right to use, the Intellectual Property material to Borrower’s
business. Except as described on Schedule 5.9, (i) to Borrower’s knowledge, each
of the material Copyrights, Trademarks and Patents is valid and enforceable,
(ii) no material part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and (iii) no claim in writing has been made
to Borrower that any material part of the Intellectual Property violates the
rights of any third party. Exhibit D is a true, correct and complete list of
each of Borrower’s Patents, registered Trademarks, registered Copyrights, and
material agreements under which Borrower licenses Intellectual Property from
third parties (other than shrink-wrap software licenses), together with
application or registration numbers, as applicable, owned by Borrower or any
Subsidiary, in each case as of the Closing Date. Borrower is not in material
breach of, nor has Borrower failed to perform any material obligations under,
any of the foregoing contracts, licenses or agreements and, to Borrower’s
knowledge, no third party to any such contract, license or agreement is in
material breach thereof or has failed to perform any material obligations
thereunder.

 

5.10         Intellectual Property. Except as described on Schedule 5.10,
Borrower has, or believes that it can license on commercially reasonable terms,
all material rights with respect to Intellectual Property necessary or material
in the operation or conduct of Borrower’s business as currently conducted and
proposed to be conducted by Borrower. Without limiting the generality of the
foregoing, and in the case of Licenses, except for restrictions that are
unenforceable under Division 9 of the UCC, to the Borrower’s knowledge, Borrower
has the right, to the extent required to operate Borrower’s business, to freely
transfer, license or assign Intellectual Property necessary or material in the
operation or conduct of Borrower’s business as currently conducted and proposed
to be conducted by Borrower, without condition, restriction or payment of any
kind (other than license payments in the ordinary course of business and other
conditions to the Borrower’s ability to grant a sublicense to any third party)
to any third party, and Borrower, to the Borrower’s knowledge, owns or has the
right to use, pursuant to valid licenses, all software development tools,
library functions, compilers and all other third-party software and other items
that are material to Borrower’s business and used in the design, development,
promotion, sale, license, manufacture, import, export, use or distribution of
Borrower Products except customary covenants in inbound license agreements and
equipment leases where Borrower is the licensee or lessee.

 

16 

 

  

5.11         Borrower Products. Except as described on Schedule 5.11, no
Intellectual Property owned by Borrower or Borrower Product has been or is
subject to any actual or, to the knowledge of Borrower, threatened litigation,
proceeding (including any proceeding in the United States Patent and Trademark
Office or any corresponding foreign office or agency) or outstanding decree,
order, judgment, settlement agreement or stipulation that restricts in any
manner Borrower’s use, transfer or licensing thereof or that may affect the
validity, use or enforceability thereof. There is no decree, order, judgment,
agreement, stipulation, arbitral award or other provision entered into in
connection with any litigation or proceeding that obligates Borrower to grant
licenses or ownership interest in any future Intellectual Property related to
the operation or conduct of the business of Borrower or Borrower Products.
Borrower has not received any written notice or claim, or, to the knowledge of
Borrower, oral notice or claim, challenging or questioning Borrower’s ownership
in any Intellectual Property (or written notice of any claim challenging or
questioning the ownership in any licensed Intellectual Property of the owner
thereof) or suggesting that any third party has any claim of legal or beneficial
ownership with respect thereto nor, to Borrower’s knowledge, is there a
reasonable basis for any such claim. To Borrower’s knowledge, neither Borrower’s
use of its Intellectual Property nor the production and sale of Borrower
Products infringes the Intellectual Property or other rights of others.

 

5.12         Financial Accounts. Exhibit E, as may be updated by Borrower in a
written notice provided to Agent after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

 

5.13         Employee Loans. Borrower has no outstanding loans to any employee,
officer or director of Borrower nor has Borrower guaranteed the payment of any
loan made to an employee, officer or director of Borrower by a third party.

 

5.14         Capitalization and Subsidiaries. Borrower’s capitalization as of
the Closing Date is set forth on Schedule 5.14 annexed hereto. Borrower does not
own any stock, partnership interest or other securities of any Person, except
for Permitted Investments. Attached as Schedule 1, as may be updated by Borrower
in a written notice provided after the Closing Date, is a true, correct and
complete list of each Subsidiary.

 

17 

 

  

SECTION 6. INSURANCE; INDEMNIFICATION

 

6.1           Coverage. Borrower shall cause to be carried and maintained
commercial general liability insurance, on an occurrence form, against risks
customarily insured against in Borrower’s line of business. Such risks shall
include the risks of bodily injury, including death, property damage, personal
injury, advertising injury, and contractual liability per the terms of the
indemnification agreement found in Section 6.3. Borrower must maintain a minimum
of Two Million Dollars ($2,000,000) of commercial general liability insurance
for each occurrence. Borrower has and agrees to maintain a minimum of Two
Million Dollars ($2,000,000) of directors’ and officers’ insurance for each
occurrence and Five Million Dollars ($5,000,000) in the aggregate. So long as
there are any Secured Obligations outstanding, Borrower shall also cause to be
carried and maintained commercially reasonable insurance upon the Collateral,
insuring against such risks of physical loss or damage from such causes as are
typically covered by commercially reasonable insurance policies for companies
engaged in businesses similar to the business of the Borrower, in an amount not
less than the full replacement cost of the Collateral, provided that such
insurance may be subject to standard exceptions and deductibles.

 

6.2           Certificates. Borrower shall deliver to Agent certificates of
insurance that evidence Borrower’s compliance with its insurance obligations in
Section 6.1 and the obligations contained in this Section 6.2. Borrower’s
insurance certificate shall state Agent is an additional insured for commercial
general liability, a designated payee for the key man life insurance policy, a
loss payee for all risk property damage insurance, subject to the insurer’s
approval, and a loss payee for property insurance and additional insured for
liability insurance for any future insurance that Borrower may acquire from such
insurer. Attached to the certificates of insurance will be additional insured
endorsements for liability and lender’s loss payable endorsements for all risk
property damage insurance. Upon Borrower receiving notice of cancellation of its
insurance policies from its insurance companies for any reason, Borrower shall
promptly provide notice of said cancellation to Agent. Any failure of Agent to
scrutinize such insurance certificates for compliance is not a waiver of any of
Agent’s rights, all of which are reserved.

 

6.3           Indemnity. Borrower agrees to indemnify and hold Agent, Lender and
their officers, directors, employees, agents, in-house attorneys,
representatives and shareholders (each, an “Indemnified Person”) harmless from
and against any and all claims, costs, expenses, damages and liabilities
(including such claims, costs, expenses, damages and liabilities based on
liability in tort, including strict liability in tort), including reasonable
attorneys’ fees and disbursements and other costs of investigation or defense
(including those incurred upon any appeal) (collectively, “Liabilities”), that
may be instituted or asserted against or incurred by such Indemnified Person as
the result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents or the administration of such credit, or
in connection with or arising out of the transactions contemplated hereunder and
thereunder, or any actions or failures to act in connection therewith, or
arising out of the disposition or utilization of the Collateral, excluding in
all cases Liabilities to the extent resulting solely from any Indemnified
Person’s gross negligence or willful misconduct. Borrower agrees to pay, and to
save Agent and Lender harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all excise, sales or other similar
taxes (excluding taxes imposed on or measured by the net income of Agent or
Lender) that may be payable or determined to be payable with respect to any of
the Collateral or this Agreement. In no event shall any Indemnified Person be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). This Section 6.3 shall survive the repayment of indebtedness under,
and otherwise shall survive the expiration or other termination of, the Loan
Agreement.

 

18 

 

  

SECTION 7. COVENANTS OF BORROWER

 

Borrower agrees as follows:

 

7.1           Financial Reports. Borrower shall furnish to Agent the financial
statements and reports listed hereinafter (the “Financial Statements”):

 

(a)          as soon as practicable (and in any event within thirty (30) days)
after the end of each month, unaudited interim and year-to-date financial
statements as of the end of such month (prepared on a consolidated and
consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that would reasonably be expected
to have a Material Adverse Effect, all certified by Borrower’s Chief Executive
Officer, Chief Financial Officer or Vice President of Finance to the effect that
they have been prepared in accordance with GAAP, except (i) for the absence of
footnotes, (ii) that they are subject to normal quarterly and year-end
adjustments, and (iii) they do not contain certain non-cash items that are
customarily included in quarterly and annual financial statements;

 

(b)          as soon as practicable (and in any event within forty-five (45)
days) after the end of each calendar quarter, unaudited interim and year-to-date
financial statements as of the end of such calendar quarter (prepared on a
consolidated and consolidating basis, if applicable), including balance sheet
and related statements of income and cash flows accompanied by a report
detailing any material contingencies (including the commencement of any material
litigation by or against Borrower) or any other occurrence that would reasonably
be expected to have a Material Adverse Effect, certified by Borrower’s Chief
Executive Officer, Chief Financial Officer or Vice President of Finance to the
effect that they have been prepared in accordance with GAAP, except (i) for the
absence of footnotes, and (ii) that they are subject to normal year-end
adjustments;

 

(c)          as soon as practicable (and in any event within ninety (90) days)
after the end of each fiscal year, unqualified audited financial statements as
of the end of such year (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows, and setting forth in comparative form the corresponding figures for the
preceding fiscal year, certified by a firm of independent certified public
accountants selected by Borrower and reasonably acceptable to Agent, accompanied
by any management report from such accountants;

 

(d)          as soon as practicable (and in any event within thirty (30) days)
after the end of each month and as soon as practicable (and in any event within
forty-five (45) days) the end of each calendar quarter, a Compliance Certificate
in the form of Exhibit F;

 

(e)          promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports that Borrower
has made available to holders of its capital stock and copies of any regular,
periodic and special reports or registration statements that Borrower files with
the Securities and Exchange Commission or any governmental authority that may be
substituted therefor, or any national securities exchange;

 

19 

 

  

(f)          intentionally omitted; and

 

(g)          financial and business projections promptly following their
approval by Borrower’s Board, and in any event, within thirty (30) days prior to
the end of Borrower’s fiscal year, as well as budgets, operating plans and other
financial information reasonably requested by Agent.

 

Borrower shall not make any change in its (a) accounting policies or reporting
practices, except as required by GAAP or (b) fiscal years or fiscal quarters, in
each case, without the prior written approval of the Agent, which shall not be
unreasonably withheld, delayed or conditioned. The fiscal year of Borrower shall
end on December 31.

 

The executed Compliance Certificate may be sent via email to Agent at
legal@herculestech.com. All Financial Statements required to be delivered
pursuant to clauses (a), (b) and (c) shall be sent via e-mail to
financialstatements@herculestech.com with a copy to legal@herculestech.com
provided, that if e-mail is not available or sending such Financial Statements
via e-mail is not possible, they shall be sent via facsimile to Agent at: (866)
468-8916, attention Chief Credit Officer.

 

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
emails a link thereto to Agent; provided that Borrower shall directly provide
Agent all Financial Statements required to be delivered pursuant to Section
7.1(b) and (c) hereunder.

 

7.2           Management Rights. Borrower shall permit any representative that
Agent or Lender authorizes, including its attorneys and accountants, to inspect
the Collateral and examine and make copies and abstracts of the books of account
and records of Borrower (provided that Borrower is not obligated to disclose
pursuant to this Section 7.2 any privileged attorney-client communication, or
information that Borrower is not permitted by statute, regulation, or court
order to disclose) at reasonable times and upon reasonable notice during normal
business hours; provided, however, that so long as no Event of Default has
occurred and is continuing, such examinations shall be limited to no more often
than twice per fiscal year. In addition, any such representative shall have the
right, during such examination and inspection, to meet with management and
officers of Borrower to discuss such books of account and records. In addition,
Agent or Lender shall be entitled at reasonable times and intervals to consult
with and advise the management and officers of Borrower concerning significant
business issues affecting Borrower. Such consultations shall not unreasonably
interfere with Borrower’s business operations. The parties intend that the
rights granted Agent and Lender shall constitute “management rights” within the
meaning of 29 C.F.R. Section 2510.3-101(d)(3)(ii), but that any advice,
recommendations or participation by Agent or Lender with respect to any business
issues shall not be deemed to give Agent or Lender, nor be deemed an exercise by
Agent or Lender of, control over Borrower’s management or policies.

 

20 

 

  

7.3           Further Assurances. Borrower shall from time to time execute,
deliver and file, alone or with Agent, any financing statements, security
agreements, collateral assignments, notices, control agreements, or other
documents to perfect or give the highest priority to Agent’s Lien on the
Collateral. Borrower shall from time to time procure any instruments or
documents as may be reasonably requested by Agent, and take all further action
that may be necessary, or that Agent may reasonably request, to perfect and
protect the Liens granted hereby and thereby. In addition, and for such purposes
only, Borrower hereby authorizes Agent to execute and deliver on behalf of
Borrower and to file such financing statements, collateral assignments, notices,
control agreements, security agreements and other documents without the
signature of Borrower either in Agent’s name or in the name of Agent as agent
and attorney-in-fact for Borrower. Borrower shall protect and defend Borrower’s
title to the Collateral and Agent’s Lien thereon against all Persons claiming
any interest adverse to Borrower or Agent other than Permitted Liens.

 

7.4           Indebtedness. Borrower shall not create, incur, assume, guarantee
or be or remain liable with respect to any Indebtedness, or permit any
Subsidiary so to do, other than Permitted Indebtedness, or prepay any
Indebtedness or take any actions which impose on Borrower an obligation to
prepay any Indebtedness, except for (a) the conversion of Indebtedness into
equity securities and the payment of cash in lieu of fractional shares in
connection with such conversion, (b) purchase money Indebtedness pursuant to its
then applicable payment schedule, (c) prepayment by any Subsidiary of (i)
inter-company Indebtedness owed by such Subsidiary to any Borrower, or (ii) if
such Subsidiary is not a Borrower, intercompany Indebtedness owed by such
Subsidiary to another Subsidiary that is not a Borrower or (d) as otherwise
permitted hereunder or approved in writing by Agent.

 

7.5           Collateral. Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any Liens whatsoever (except for Permitted Liens), and shall give Agent
prompt written notice of any legal process that is reasonably likely to result
in damages, expenses or liabilities in excess of Two Hundred Fifty Thousand
Dollars ($250,000) affecting the Collateral, the Intellectual Property, such
other property and assets, or any Liens thereon, provided however, that the
Collateral and such other property and assets may be subject to Permitted Liens
except that there shall be no Liens whatsoever on Intellectual Property.
Borrower shall not enter into or suffer to exist or become effective any
agreement that prohibits or limits the ability of the Borrower to create, incur,
assume or suffer to exist any Lien upon any of its Intellectual Property,
whether now owned or hereafter acquired, to secure its obligations under the
Loan Documents to which it is a party other than (a) this Agreement and the
other Loan Documents, (b) any agreements governing any purchase money Liens or
capital lease obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (c) customary restrictions on the assignment of leases, licenses and
other agreements, and (d) restrictions on liens and encumbrances contained in
the license agreements identified on Schedule 5.10. Borrower shall cause its
Subsidiaries to protect and defend such Subsidiary’s title to its assets from
and against all Persons claiming any interest adverse to such Subsidiary, and
Borrower shall cause its Subsidiaries at all times to keep such Subsidiary’s
property and assets free and clear from any legal process or Liens whatsoever
(except for Permitted Liens, provided however, that there shall be no Liens
whatsoever on Intellectual Property), and shall give Agent prompt written notice
of any legal process that is reasonably likely to result in damages, expenses or
liabilities in excess of Two Hundred Fifty Thousand Dollars ($250,000) affecting
such Subsidiary’s assets. Borrower shall not agree with any Person other than
Agent or Lender not to encumber its property.

 

21 

 

  

7.6           Investments. Borrower shall not directly or indirectly acquire or
own, or make any Investment in or to any Person, or permit any of its
Subsidiaries so to do, other than Permitted Investments.

 

7.7           Distributions. Borrower shall not, and shall not allow any
Subsidiary to, (a) repurchase or redeem any class of stock or other equity
interest other than pursuant to employee, director or consultant repurchase
plans or other similar agreements, provided, however, in each case the
repurchase or redemption price does not exceed the original consideration paid
for such stock or equity interest, or (b) declare or pay any cash dividend or
make a cash distribution on any class of stock or other equity interest, except
that a Subsidiary may pay dividends or make distributions to another Qualified
Subsidiary or to Borrower, or (c) lend money to any employees, officers or
directors or guarantee the payment of any such loans granted by a third party in
excess of One Hundred Thousand Dollars ($100,000) in the aggregate or (d) waive,
release or forgive any Indebtedness owed by any employees, officers or directors
in excess of One Hundred Thousand Dollars ($100,000) in the aggregate.

 

7.8           Transfers. Except for Permitted Transfers, Borrower shall not, and
shall not allow any Subsidiary to, voluntarily or involuntarily transfer, sell,
lease, license, lend or in any other manner convey any equitable, beneficial or
legal interest in any material portion of its assets.

 

7.9           Mergers or Acquisitions. Borrower shall not merge or consolidate,
or permit any of its Subsidiaries to merge or consolidate, with or into any
other business organization (other than mergers or consolidations of (a) a
Subsidiary which is not a Borrower into another Subsidiary or into Borrower or
(b) a Borrower into another Borrower), or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person. Notwithstanding the foregoing, and for the avoidance
of doubt, Borrower may enter into any agreement to merge or consolidate with or
into any other business organization, provided that all Secured Obligations are
indefeasibly satisfied in full, and Lender’s commitment to lend hereunder has
been terminated, upon the consummation thereof.

 

7.10         Taxes. Borrower and its Subsidiaries shall pay when due all
material taxes, fees or other charges of any nature whatsoever (together with
any related interest or penalties) now or hereafter imposed or assessed against
Borrower, Agent, Lender or the Collateral or upon Borrower’s ownership,
possession, use, operation or disposition thereof or upon Borrower’s rents,
receipts or earnings arising therefrom. Borrower shall file on or before the due
date therefor all personal property tax returns in respect of the Collateral.
Notwithstanding the foregoing, Borrower may contest, in good faith and by
appropriate proceedings, taxes for which Borrower maintains adequate reserves
therefor in accordance with GAAP.

 

22 

 

  

7.11         Corporate Changes. Neither Borrower nor any Subsidiary shall change
its corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent. Neither Borrower nor any Subsidiary shall
suffer a Change in Control; provided, however, for the avoidance of doubt,
Borrower may enter into any agreement with respect to a Change of Control,
provided that all Secured Obligations are indefeasibly satisfied in full, and
Lender’s commitment to lend hereunder has been terminated, upon the consummation
thereof. Neither Borrower nor any Subsidiary shall relocate its chief executive
office or its principal place of business unless: (i) it has provided prior
written notice to Agent; and (ii) such relocation shall be within the
continental United States. Neither Borrower nor any Qualified Subsidiary shall
relocate any item of Collateral (other than (x) sales of Inventory in the
ordinary course of business, (y) relocations of Equipment having an aggregate
value of up to $150,000 in any fiscal year, and (z) relocations of Collateral
from a location described on Exhibit C to another location described on Exhibit
C) unless (i) it has provided prompt written notice to Agent, (ii) such
relocation is within the continental United States and, (iii) if such relocation
is to a third party bailee, it has delivered a bailee agreement in form and
substance reasonably acceptable to Agent.

 

7.12         Deposit Accounts. Neither Borrower nor any Qualified Subsidiary
shall maintain any Deposit Accounts, or accounts holding Investment Property,
except with respect to which Agent has an Account Control Agreement.

 

7.13         Subsidiaries. Borrower shall notify Agent of each Subsidiary formed
subsequent to the Closing Date and, within twenty (20) days of formation, shall
cause any such Qualified Subsidiary to execute and deliver to Agent a Joinder
Agreement.

 

7.14         Notification of Event of Default. Borrower shall notify Agent
immediately of the occurrence of any Event of Default.

 

7.15         Small Business Administration. Agent and Lender have received a
license from the U.S. Small Business Administration (“SBA”) to extend loans as a
small business investment company (“SBIC”) pursuant to the Small Business
Investment Act of 1958, as amended, and the associated regulations
(collectively, the “SBIC Act”). Portions of the loan to Borrower will be made
under the SBA license and the SBIC Act. Addendum 1 to this Agreement outlines
various responsibilities of Agent, Lender and Borrower associated with an SBA
loan, and such Addendum 1 is hereby incorporated in this Agreement.

 

SECTION 8. RIGHT TO INVEST

 

8.1           Lender or its assignee or nominee shall have the right, in its
discretion, to participate in any Subsequent Financing in an amount of up to One
Million Dollars ($1,000,000) on the same terms, conditions and pricing afforded
to others participating in any such Subsequent Financing. This Section 8.1, and
all rights and obligations hereunder, shall survive the repayment of
indebtedness under, and otherwise shall survive the expiration or other
termination of, the Loan Agreement.

 

SECTION 9. EVENTS OF DEFAULT

 

The occurrence of any one or more of the following events shall be an Event of
Default:

 

23 

 

  

9.1           Payments. Borrower fails to pay any amount due under this
Agreement, the Note(s), or any of the other Loan Documents on the due date;
provided, however, that an Event of Default shall not occur on account of a
failure to pay due solely to an administrative or operational error of Lender or
Borrower’s bank if Borrower had the funds to make the payment when due and makes
the payment within three (3) Business Days following Borrower’s knowledge of
such failure to pay; or

 

9.2           Covenants. Borrower breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, or any of the other Loan
Documents or any other agreement among Borrower, Agent and Lender, and (a) with
respect to a default under any covenant under this Agreement (other than under
Sections 6.1, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, and 7.14 , and 7.15), any other Loan
Document or any other agreement among Borrower, Agent and Lender, such default
continues for more than ten (10) days after the earlier of the date on which (i)
Agent or Lender has given notice of such default to Borrower and (ii) Borrower
has actual knowledge of such default or (b) with respect to a default under any
of Sections 6.1, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, and 7.14 , and 7.15 the
occurrence of such default; or

 

9.3           Material Adverse Effect. A circumstance has occurred that would
reasonably be expected to have a Material Adverse Effect; or

 

9.4           Representations. Any representation or warranty made by Borrower
in any Loan Document or in the Warrant shall have been false or misleading in
any material respect when made or when deemed made; or

 

9.5           Insolvency. Borrower (A) (i) shall make an assignment for the
benefit of creditors; or (ii) shall be unable to pay its debts as they become
due, or be unable to pay or perform under the Loan Documents, or shall become
insolvent; or (iii) shall file a voluntary petition in bankruptcy; or (iv) shall
file any petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or (vi)
shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either (i)
thirty (30) days shall have expired after the commencement of an involuntary
action against Borrower seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, without such action being dismissed or all
orders or proceedings thereunder affecting the operations or the business of
Borrower being stayed; or (ii) a stay of any such order or proceedings shall
thereafter be set aside and the action setting it aside shall not be timely
appealed; or (iii) Borrower shall file any answer admitting or not contesting
the material allegations of a petition filed against Borrower in any such
proceedings; or (iv) the court in which such proceedings are pending shall enter
a decree or order granting the relief sought in any such proceedings; or (v)
thirty (30) days shall have expired after the appointment, without the consent
or acquiescence of Borrower, of any trustee, receiver or liquidator of Borrower
or of all or any substantial part of the properties of Borrower without such
appointment being vacated; or

 

24 

 

  

9.6           Attachments; Judgments. Any portion of Borrower’s assets is
attached or seized, or a levy is filed against any such assets, or a judgment or
judgments is/are entered for the payment of money (not covered by independent
third party insurance as to which liability has not been rejected by such
insurance carrier), individually or in the aggregate, of at least Two Hundred
Fifty Thousand Dollars ($250,000), or Borrower is enjoined or in any way
prevented by court order from conducting any part of its business; or

 

9.7           Other Obligations. The occurrence of any default under any
agreement or obligation of Borrower involving any Indebtedness in excess of One
Hundred Thousand Dollars ($100,000).

 

SECTION 10. REMEDIES

 

10.1         General. Upon and during the continuance of any one or more Events
of Default, (i) Agent may, at its option, accelerate and demand payment of all
or any part of the Secured Obligations together with a Prepayment Charge and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.5, all of
the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), (ii) Agent may, at its
option, sign and file in Borrower’s name any and all collateral assignments,
notices, control agreements, security agreements and other documents it deems
necessary or appropriate to perfect or protect the repayment of the Secured
Obligations, and in furtherance thereof, Borrower hereby grants Agent an
irrevocable power of attorney coupled with an interest, and (iii) Agent may
notify any of Borrower’s account debtors to make payment directly to Agent,
compromise the amount of any such account on Borrower’s behalf and endorse
Agent’s name without recourse on any such payment for deposit directly to
Agent’s account. Agent may exercise all rights and remedies with respect to the
Collateral under the Loan Documents or otherwise available to it under the UCC
and other applicable law, including the right to release, hold, sell, lease,
liquidate, collect, realize upon, or otherwise dispose of all or any part of the
Collateral and the right to occupy, utilize, process and commingle the
Collateral, in any case, subject to the applicable provisions of the UCC. All
Agent’s rights and remedies shall be cumulative and not exclusive.

 

10.2         Collection; Foreclosure. Upon the occurrence and during the
continuance of any Event of Default, Agent may, at any time or from time to
time, in a commercially reasonable manner, apply, collect, liquidate, sell in
one or more sales, lease or otherwise dispose of, any or all of the Collateral,
in its then condition or following any commercially reasonable preparation or
processing, in such order as Agent may elect. Any such sale may be made either
at public or private sale at its place of business or elsewhere. Borrower agrees
that any such public or private sale may occur upon ten (10) calendar days’
prior written notice to Borrower. Agent may require Borrower to assemble the
Collateral and make it available to Agent at a place designated by Agent that is
reasonably convenient to Agent and Borrower. The proceeds of any sale,
disposition or other realization upon all or any part of the Collateral shall be
applied by Agent in the following order of priorities:

 

First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable costs and professionals’ and advisors’ fees and expenses as
described in Section 11.11;

 

25 

 

  

Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and the Default Rate interest), in
such order and priority as Agent may choose in its sole discretion; and

 

Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrower or its representatives or as a court of
competent jurisdiction may direct.

 

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

 

10.3         No Waiver. Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any Collateral.

 

10.4         Cumulative Remedies. The rights, powers and remedies of Agent
hereunder shall be in addition to all rights, powers and remedies given by
statute or rule of law and are cumulative. The exercise of any one or more of
the rights, powers and remedies provided herein shall not be construed as a
waiver of or election of remedies with respect to any other rights, powers and
remedies of Agent.

 

SECTION 11. MISCELLANEOUS

 

11.1         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective only to the extent
and duration of such prohibition or invalidity, without invalidating the
remainder of such provision or the remaining provisions of this Agreement.

 

11.2         Notice. Except as otherwise provided herein, any notice, demand,
request, consent, approval, declaration, service of process or other
communication (including the delivery of Financial Statements) that is required,
contemplated, or permitted under the Loan Documents or with respect to the
subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (i) the day
of transmission by facsimile, electronic mail or hand delivery or delivery by an
overnight express service or overnight mail delivery service; or (ii) the third
calendar day after deposit in the United States mails, with proper first class
postage prepaid, in each case addressed to the party to be notified as follows:

 

  If to Agent: HERCULES CAPITAL, INC.     Legal Department     Attention:  Chief
Legal Officer and Mr. Bryan Jadot     400 Hamilton Avenue, Suite 310     Palo
Alto, CA  94301     Email: legal@herculestech.com     Facsimile:  650-473-9194  
  Telephone:  650-289-3060

 

26 

 

  

  If to Lender: HERCULES TECHNOLOGY III, L.P.     Legal Department    
Attention:  Chief Legal Officer and Mr. Bryan Jadot     400 Hamilton Avenue,
Suite 310     Palo Alto, CA  94301     Email: legal@herculestech.com    
Facsimile:  650-473-9194     Telephone:  650-289-3060         If to Borrower:
PhaseRx, Inc.     Attention: Dr. Robert W. Overell and Ms. Helen Tsui     410 W.
Harrison Street, Suite 300     Seattle, Washington 98119     Facsimile:      
Telephone:  

 

or to such other address as each party may designate for itself by like notice.

 

11.3         Entire Agreement; Amendments.

 

(a)          This Agreement and the other Loan Documents constitute the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof and thereof, and supersede and replace in their entirety any prior
proposals, term sheets, non-disclosure or confidentiality agreements, letters,
negotiations or other documents or agreements, whether written or oral, with
respect to the subject matter hereof or thereof (including Agent’s revised
proposal letter dated March 7, 2016).

 

(b)          Neither this Agreement, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 11.3(b). The Required Lenders and Borrower
party to the relevant Loan Document may, or, with the written consent of the
Required Lenders, Agent and Borrower party to the relevant Loan Document may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of Lenders or of Borrower hereunder or thereunder or (ii)
waive, on such terms and conditions as the Required Lenders or Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (A) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan Advance, reduce the stated rate
of any interest or fee payable hereunder, or extend the scheduled date of any
payment thereof, in each case without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 11.3(b) without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release a Borrower from its obligations
under the Loan Documents, in each case without the written consent of all
Lenders; or (D) amend, modify or waive any provision of Section 11.17 without
the written consent of Agent. Any such waiver and any such amendment, supplement
or modification shall apply equally to each Lender and shall be binding upon
Borrower, Lender, Agent, and all future holders of the Loans.

 

27 

 

  

11.4         No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.

 

11.5         No Waiver. The powers conferred upon Agent and Lender by this
Agreement are solely to protect its rights hereunder and under the other Loan
Documents and its interest in the Collateral and shall not impose any duty upon
Agent or Lender to exercise any such powers. No omission or delay by Agent or
Lender at any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.

 

11.6         Survival. All agreements, representations and warranties contained
in this Agreement and the other Loan Documents or in any document delivered
pursuant hereto or thereto shall be for the benefit of Agent and Lender and
shall survive the execution and delivery of this Agreement and the expiration or
other termination of this Agreement.

 

11.7         Successors and Assigns. The provisions of this Agreement and the
other Loan Documents shall inure to the benefit of and be binding on Borrower
and its permitted assigns (if any). Borrower shall not assign its obligations
under this Agreement or any of the other Loan Documents without Agent’s express
prior written consent, and any such attempted assignment shall be void and of no
effect. Agent and Lender may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents without prior notice to Borrower, and all of
such rights shall inure to the benefit of Agent’s and Lender’s successors and
assigns; provided that as long as no Event of Default has occurred and is
continuing, neither Agent nor any Lender may assign, transfer or endorse its
rights hereunder or under the Loan Documents to any party that is a direct
competitor of Borrower (as reasonably determined by Agent), it being
acknowledged that in all cases, any transfer to an Affiliate of any Lender or
Agent shall be allowed.

 

11.8         Governing Law. This Agreement and the other Loan Documents have
been negotiated and delivered to Agent and Lender in the State of California,
and shall have been accepted by Agent and Lender in the State of California.
Payment to Agent and Lender by Borrower of the Secured Obligations is due in the
State of California. This Agreement and the other Loan Documents shall be
governed by, and construed and enforced in accordance with, the laws of the
State of California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.

 

28 

 

  

11.9         Consent to Jurisdiction and Venue. All judicial proceedings (to the
extent that the reference requirement of Section 11.10 is not applicable)
arising in or under or related to this Agreement or any of the other Loan
Documents may be brought in any state or federal court located in the State of
California. By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to nonexclusive personal
jurisdiction in Santa Clara County, State of California; (b) waives any
objection as to jurisdiction or venue in Santa Clara County, State of
California; (c) agrees not to assert any defense based on lack of jurisdiction
or venue in the aforesaid courts; and (d) irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement or the other Loan
Documents. Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 11.2, and shall be deemed effective
and received as set forth in Section 11.2. Nothing herein shall affect the right
to serve process in any other manner permitted by law or shall limit the right
of either party to bring proceedings in the courts of any other jurisdiction.

 

11.10         Mutual Waiver of Jury Trial / Judicial Reference.

 

(a)          Because disputes arising in connection with complex financial
transactions are most quickly and economically resolved by an experienced and
expert Person and the parties wish applicable state and federal laws to apply
(rather than arbitration rules), the parties desire that their disputes be
resolved by a judge applying such applicable laws. EACH OF BORROWER, AGENT AND
LENDER SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE
OF ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER
CLAIM (COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR
THEIR RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE
AGAINST BORROWER. This waiver extends to all such Claims, including Claims that
involve Persons other than Agent, Borrower and Lender; Claims that arise out of
or are in any way connected to the relationship among Borrower, Agent and
Lender; and any Claims for damages, breach of contract, tort, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement, any other Loan Document.

 

(b)          If the waiver of jury trial set forth in Section 11.10(a) is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of the Santa
Clara County, California. Such proceeding shall be conducted in Santa Clara
County, California, with California rules of evidence and discovery applicable
to such proceeding.

 

(c)          In the event Claims are to be resolved by judicial reference,
either party may seek from a court identified in Section 11.9, any prejudgment
order, writ or other relief and have such prejudgment order, writ or other
relief enforced to the fullest extent permitted by law notwithstanding that all
Claims are otherwise subject to resolution by judicial reference.

 

29 

 

  

11.11         Professional Fees. Borrower promises to pay Agent’s and Lender’s
fees and expenses necessary to finalize the loan documentation, including but
not limited to reasonable attorneys fees, UCC searches, filing costs, and other
miscellaneous expenses. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses incurred by
Agent and Lender after the Closing Date in connection with or related to: (a)
the Loan; (b) the administration, collection, or enforcement of the Loan; (c)
the amendment or modification of the Loan Documents; (d) any waiver, consent,
release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to Borrower or the Collateral, and any appeal or
review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of creditors, workout, foreclosure, or other action
related to Borrower, the Collateral, the Loan Documents, including representing
Agent or Lender in any adversary proceeding or contested matter commenced or
continued by or on behalf of Borrower’s estate, and any appeal or review
thereof.

 

11.12         Confidentiality. Agent and Lender acknowledge that certain items
of Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”). Accordingly, Agent and Lender agree that any
Confidential Information it may obtain in the course of acquiring,
administering, or perfecting Agent’s security interest in the Collateral shall
not be disclosed to any other Person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrower, except that
Agent and Lender may disclose any such information: (a) to its own directors,
officers, employees, accountants, counsel and other professional advisors and to
its Affiliates if Agent or Lender in their reasonable discretion determines that
any such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure and unauthorized use of Confidential Information; (b) if
such information is generally available to the public; (c) if required or
appropriate in any report, statement or testimony submitted to any governmental
authority having or claiming to have jurisdiction over Agent or Lender; (d) if
required or appropriate in response to any summons or subpoena or in connection
with any litigation, to the extent permitted or deemed advisable by Agent’s or
Lender’s counsel; (e) to comply with any legal requirement or law applicable to
Agent or Lender; (f) to the extent reasonably necessary in connection with the
exercise of any right or remedy under any Loan Document, including Agent’s sale,
lease, or other disposition of Collateral after default; (g) to any participant
or assignee of Agent or Lender or any prospective participant or assignee;
provided, that such participant or assignee or prospective participant or
assignee agrees in writing to be bound by this Section prior to disclosure; or
(h) otherwise with the prior consent of Borrower; provided, that any disclosure
made in violation of this Agreement shall not affect the obligations of Borrower
or any of its Affiliates or any guarantor under this Agreement or the other Loan
Documents.

 

30 

 

  

11.13         Assignment of Rights. Borrower acknowledges and understands that
Agent or Lender may, subject to Section 11.7, sell and assign all or part of its
interest hereunder and under the Loan Documents to any Person or entity (an
“Assignee”). After such assignment the term “Agent” or “Lender” as used in the
Loan Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of Agent and Lender hereunder with
respect to the interest so assigned; but with respect to any such interest not
so transferred, Agent and Lender shall retain all rights, powers and remedies
hereby given. No such assignment by Agent or Lender shall relieve Borrower of
any of its obligations hereunder. Lender agrees that in the event of any
transfer by it of the Note(s)(if any), it will endorse thereon a notation as to
the portion of the principal of the Note(s), which shall have been paid at the
time of such transfer and as to the date to which interest shall have been last
paid thereon.

 

11.14         Revival of Secured Obligations. This Agreement and the Loan
Documents shall remain in full force and effect and continue to be effective if
any petition is filed by or against Borrower for liquidation or reorganization,
if Borrower becomes insolvent or makes an assignment for the benefit of
creditors, if a receiver or trustee is appointed for all or any significant part
of Borrower’s assets, or if any payment or transfer of Collateral is recovered
from Agent or Lender. The Loan Documents and the Secured Obligations and
Collateral security shall continue to be effective, or shall be revived or
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations or any transfer of Collateral to Agent, or any part thereof
is rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
Lender in Cash.

 

11.15         Counterparts; Electronic Signatures. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts, and by different parties hereto in separate
counterparts, each of which when so delivered shall be deemed an original, but
all of which counterparts shall constitute but one and the same instrument. The
words “execution,” “signed,” “signature,” and words of like import this
Agreement or in any amendment or other modification hereof (including waivers
and consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form (including PDF), each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act or any state laws based on the
Uniform Electronic Transactions Act.

 

31 

 

  

11.16         No Third Party Beneficiaries. No provisions of the Loan Documents
are intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, Lender and Borrower.

 

11.17         Agency.

 

(a)          Lender hereby irrevocably appoints Hercules Capital, Inc. to act on
its behalf as Agent hereunder and under the other Loan Documents and authorizes
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

 

(b)          Lender agrees to indemnify Agent in its capacity as such (to the
extent not reimbursed by Borrower and without limiting the obligation of
Borrower to do so), according to its respective Term Commitment percentages
(based upon the total outstanding Term Loan Commitments) in effect on the date
on which indemnification is sought under this Section 11.17, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time be imposed on, incurred by or asserted against Agent in any way
relating to or arising out of, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
Agent under or in connection with any of the foregoing; The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.

 

(c)          Agent in Its Individual Capacity. The Person serving as Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Agent and the
term “Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each such Person serving as Agent hereunder in its
individual capacity.

 

(d)          Exculpatory Provisions. Agent shall have no duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, Agent shall not:

 

(i)          be subject to any fiduciary or other implied duties, regardless of
whether any default or any Event of Default has occurred and is continuing;

 

(ii)         have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by Lender, provided that Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Agent to liability or that is contrary to any Loan Document or
applicable law; and

 

32 

 

  

(iii)        except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and Agent shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as Agent or
any of its Affiliates in any capacity.

 

(e)          Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Lender or as Agent shall believe in
good faith shall be necessary, under the circumstances or (ii) in the absence of
its own gross negligence or willful misconduct.

 

(f)          Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to Agent.

 

(g)          Reliance by Agent. Agent may rely, and shall be fully protected in
acting, or refraining to act, upon, any resolution, statement, certificate,
instrument, opinion, report, notice, request, consent, order, bond or other
paper or document that it has no reason to believe to be other than genuine and
to have been signed or presented by the proper party or parties or, in the case
of cables, telecopies and telexes, to have been sent by the proper party or
parties. In the absence of its gross negligence or willful misconduct, Agent may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon any certificates or opinions furnished to Agent
and conforming to the requirements of the Loan Agreement or any of the other
Loan Documents. Agent may consult with counsel, and any opinion or legal advice
of such counsel shall be full and complete authorization and protection in
respect of any action taken, not taken or suffered by Agent hereunder or under
any Loan Documents in accordance therewith. Agent shall have the right at any
time to seek instructions concerning the administration of the Collateral from
any court of competent jurisdiction. Agent shall not be under any obligation to
exercise any of the rights or powers granted to Agent by this Agreement, the
Loan Agreement and the other Loan Documents at the request or direction of
Lenders unless Agent shall have been provided by Lender with adequate security
and indemnity against the costs, expenses and liabilities that may be incurred
by it in compliance with such request or direction.

 

11.18         Publicity. None of the parties hereto nor any of its respective
member businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party's name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the “ Publicity Materials”); (b) the names of
officers of such other parties in the Publicity Materials; and (c) such other
parties’ name, trademarks, servicemarks in any news or press release concerning
such party; provided however, notwithstanding anything to the contrary herein,
no such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.12.

 

(SIGNATURES TO FOLLOW)

 

33 

 

  

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

 

  BORROWER:         PHASERX, INC.         Signature: /s/ Robert Overell        
Print Name: Dr. Robert Overell         Title: CEO

 

Accepted in Palo Alto, California:

 

  AGENT:         HERCULES CAPITAL, INC.         Signature: /s/ Ben Bang        
Print Name: Ben Bang         Title: Assistant General Counsel

 

  LENDER:         HERCULES TECHNOLOGY III, L.P.,   a Delaware limited
partnership         By: Hercules Technology SBIC     Management, LLC, its
General     Partner         By: Hercules Capital, Inc., its Manager

 

  By: /s/ Ben Bang   Name: Ben Bang   Its: Assistant General Counsel

 

(Signature Page to Loan and Security Agreement)

 

 

 

  

Table of Addenda, Exhibits and Schedules

 

Addendum 1: SBA Provisions Exhibit A: Advance Request   Attachment to Advance
Request Exhibit B: Promissory Note Exhibit C: Name, Locations, and Other
Information for Borrower Exhibit D: Borrower’s Patents, Trademarks, Copyrights
and Licenses Exhibit E: Borrower’s Deposit Accounts and Investment Accounts
Exhibit F: Compliance Certificate Exhibit G: Joinder Agreement Exhibit H: ACH
Debit Authorization Agreement     Schedule 1 Subsidiaries Schedule 1.1
Commitments     Schedule 1A Existing Permitted Indebtedness Schedule 1B Existing
Permitted Investments Schedule 1C Existing Permitted Liens Schedule 1D
Borrower’s Investment Policy Schedule 5.3 Consents, Etc. Schedule 5.5 Actions
Before Governmental Authorities Schedule 5.8 Tax Matters Schedule 5.9
Intellectual Property Claims Schedule 5.10 Intellectual Property Schedule 5.11
Borrower Products Schedule 5.14 Capitalization

 

 

 

  

ADDENDUM 1 to LOAN AND SECURITY AGREEMENT

 

(a)          Borrower’s Business.  For purposes of this Addendum 1, Borrower
shall be deemed to include its “affiliates” as defined in Title 13 Code of
Federal Regulations Section 121.103.  Borrower represents and warrants to Agent
and Lender as of the Closing Date and covenants to Agent and Lender for a period
of one year after the Closing Date with respect to subsections 2, 3, 4, 5, 6 and
7 below, as follows:

 

1.Size Status.  Borrower does not have tangible net worth in excess of $19.5
million or average net income after Federal income taxes (excluding any
carry-over losses) for the preceding two completed fiscal years in excess of
$6.5 million;

 

2.No Relender.  Borrower’s primary business activity does not involve, directly
or indirectly, providing funds to others, purchasing debt obligations,
factoring, or long-term leasing of equipment with no provision for maintenance
or repair;

 

3.No Passive Business.  Borrower is engaged in a regular and continuous business
operation (excluding the mere receipt of payments such as dividends, rents,
lease payments, or royalties).  Borrower’s employees are carrying on the
majority of day to day operations.  Borrower will not pass through substantially
all of the proceeds of the Loan to another entity;

 

4.No Real Estate Business.  Borrower is not classified under Major Group 65
(Real Estate) or Industry No. 1531 (Operative Builders) of the SIC Manual.  The
proceeds of the Loan will not be used to acquire or refinance real property
unless Borrower (x) is acquiring an existing property and will use at least 51
percent of the usable square footage for its business purposes; (y) is building
or renovating a building and will use at least 67 percent of the usable square
footage for its business purposes; or (z) occupies the subject property and uses
at least 67 percent of the usable square footage for its business purposes.

 

5.No Project Finance.  Borrower’s assets are not intended to be reduced or
consumed, generally without replacement, as the life of its business progresses,
and the nature of Borrower’s business does not require that a stream of cash
payments be made to the business's financing sources, on a basis associated with
the continuing sale of assets (e.g., real estate development projects and oil
and gas wells).  The primary purpose of the Loan is not to fund production of a
single item or defined limited number of items, generally over a defined
production period, where such production will constitute the majority of the
activities of Borrower (e.g., motion pictures and electric generating plants).

 

 

 

  

6.No Farm Land Purchases.  Borrower will not use the proceeds of the Loan to
acquire farm land which is or is intended to be used for agricultural or
forestry purposes, such as the production of food, fiber, or wood, or is so
taxed or zoned.

 

7.No Foreign Investment.  The proceeds of the Loan will not be used
substantially for a foreign operation.  At the time of the Loan, Borrower will
not have more than 49 percent of its employees or tangible assets located
outside the United States.  The representation in this subsection (7) is made
only as of the date hereof and shall not continue for one year as contemplated
in the first sentence of this Section 1.

 

(b)          Small Business Administration Documentation.  Agent and Lender
acknowledge that Borrower completed, executed and delivered to Agent SBA Forms
480, 652 and 1031 (Parts A and B) together with a business plan showing
Borrower’s financial projections (including balance sheets and income and cash
flows statements) for the period described therein and a written statement
(whether included in the purchase agreement or pursuant to a separate statement)
from Agent regarding its intended use of proceeds from the sale of securities to
Lender (the “Use of Proceeds Statement”).  Borrower represents and warrants to
Agent and Lender that the information regarding Borrower and its affiliates set
forth in the SBA Form 480, Form 652 and Form 1031 and the Use of Proceeds
Statement delivered as of the Closing Date is accurate and complete.

 

(c)          Inspection.  The following covenants contained in this Section (c)
are intended to supplement and not to restrict the related provisions of the
Loan Documents.  Subject to the preceding sentence, Borrower will permit, for so
long as Lender holds any debt or equity securities of Borrower, Agent, Lender or
their representative, at Agent’s or Lender’ expense, and examiners of the SBA to
visit and inspect the properties and assets of Borrower, to examine its books of
account and records, and to discuss Borrower’s affairs, finances and accounts
with Borrower’s officers, senior management and accountants, all at such
reasonable times as may be requested by Agent or Lender or the SBA; provided
that Borrower is not obligated to disclose pursuant to this paragraph any
privileged attorney-client communication, or information that Borrower is not
permitted by statute, regulation, or court order to disclose.

 

(d)          Annual Assessment.  Promptly after the end of each calendar year
(but in any event prior to February 28 of each year) and at such other times as
may be reasonably requested by Agent or Lender, Borrower will deliver to Agent a
written assessment of the economic impact of Lender’s investment in Borrower,
specifying the full-time equivalent jobs created or retained in connection with
the investment, the impact of the investment on the businesses of Borrower in
terms of expanded revenue and taxes, other economic benefits resulting from the
investment (such as technology development or commercialization, minority
business development, or expansion of exports) and such other information as may
be required regarding Borrower in connection with the filing of Lender’s SBA
Form 468.   Lender will assist Borrower with preparing such assessment.  In
addition to any other rights granted hereunder, Borrower will grant Agent and
Lender and the SBA access to Borrower’s books and records for the purpose of
verifying the use of such proceeds.  Borrower also will furnish or cause to be
furnished to Agent and Lender such other information regarding the business,
affairs and condition of Borrower as Agent or Lender may from time to time
reasonably request.

 

 

 

  

(e)          Use of Proceeds.  Borrower will use the proceeds from the Loan only
for purposes set forth in Section 7.16.  Borrower will deliver to Agent from
time to time promptly following Agent’s request, a written report, certified as
correct by Borrower's Chief Financial Officer, verifying the purposes and
amounts for which proceeds from the Loan have been disbursed.  Borrower will
supply to Agent such additional information and documents as Agent reasonably
requests with respect to its use of proceeds and will permit Agent and Lender
and the SBA to have access to any and all Borrower records and information and
personnel as Agent deems necessary to verify how such proceeds have been or are
being used, and to assure that the proceeds have been used for the purposes
specified in Section 7.16.

 

(f)          Activities and Proceeds.  Neither Borrower nor any of its
affiliates (if any) will engage in any activities or use directly or indirectly
the proceeds from the Loan for any purpose for which a small business investment
company is prohibited from providing funds by the SBIC Act, including 13 C.F.R.
§107.720.  Without obtaining the prior written approval of Agent, Borrower will
not change within 1 year of the date hereof, Borrower’s current business
activity to a business activity which a licensee under the SBIC Act is
prohibited from providing funds by the SBIC Act.

 

(g)          Compliance and Resolution.   Borrower agrees that a failure to
comply with Borrower’s obligations under this Addendum, or any other set of
facts or circumstances where it has been asserted by any governmental regulatory
agency (or Agent or Lender believes that there is a substantial risk of such
assertion) that Agent, Lender and their affiliates are not entitled to hold, or
exercise any significant right with respect to, any securities issued to Lender
by Borrower, will constitute a breach of the obligations of Borrower under the
financing agreements among Borrower, Agent and Lender.  In the event of (i) a
failure to comply with Borrower’s obligations under this Addendum; or (ii) an
assertion by any governmental regulatory agency (or Agent or Lender believes
that there is a substantial risk of such assertion) of a failure to comply with
Borrower’s obligations under this Addendum, then (i) Agent, Lender and Borrower
will meet and resolve any such issue in good faith to the satisfaction of
Borrower, Agent, Lender, and any governmental regulatory agency, and (ii) upon
request of Lender or Agent, Borrower will cooperate and assist with any
assignment of the financing agreements among Hercules Technology III, L.P. and
Hercules Capital, Inc.

 

 

 

  

EXHIBIT A

ADVANCE REQUEST

 

To: Agent: Date: __________, 2016   Hercules Capital, Inc. (the “Agent”)      
400 Hamilton Avenue, Suite 310       Palo Alto, CA 94301       Email:
legal@herculestech.com       Attn:    

 

PhaseRx, Inc. (“Borrower”) hereby requests from Hercules Technology III, L.P.
(“Lender”) an Advance in the amount of _____________________ Dollars
($________________) on ______________, _____ (the “Advance Date”) pursuant to
the Loan and Security Agreement among Borrower, Agent and Lender (the
“Agreement”). Capitalized words and other terms used but not otherwise defined
herein are used with the same meanings as defined in the Agreement.

 

Please:

  (a) Issue a check payable to Borrower         or       (b) Wire Funds to
Borrower’s account    



    Bank:         Address:                   ABA Number:         Account Number:
        Account Name:         Contact Person:         Phone Number         To
Verify Wire Info:         E-mail Address:    

 

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to: (i) that no event that has had or would
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrant are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date; (iii) that Borrower is in compliance with
all the terms and provisions set forth in each Loan Document on its part to be
observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default under the Loan Documents.
Borrower understands and acknowledges that Agent has the right to review the
financial information supporting this representation and, based upon such review
in its sole discretion, Lender may decline to fund the requested Advance.

 

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

 



 

 

 

Borrower agrees to notify Agent promptly before the funding of the Loan if any
of the matters which have been represented above shall not be true and correct
on the Borrowing Date and if Agent has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

 

Executed as of [        ], 2016.

 

  BORROWER:  PHASERX, INC.       SIGNATURE:     TITLE:     PRINT NAME:  

 



 

 

 

ATTACHMENT TO ADVANCE REQUEST

 

Dated: _______________________

Borrower hereby represents and warrants to Agent that Borrower’s current name
and organizational status is as follows:

 

  Name: [                                                          ]        
Type of organization: Corporation         State of organization:
[                                      ]         Organization file number:
[                                      ]

 

Borrower hereby represents and warrants to Agent that the street addresses,
cities, states and postal codes of its current locations are as follows:

 



 

 

 

EXHIBIT B

PROMISSORY NOTE

 

$[  ],000,000 Advance Date:  ___ __, 20[  ]   Maturity Date:  ___ __, 20[  ]

 

FOR VALUE RECEIVED, PhaseRx, Inc., a Delaware corporation, for itself and each
of its Qualified Subsidiaries (the “Borrower”) hereby promises to pay to the
order of Hercules Technology III, L.P., a Delaware limited partnership or the
holder of this Note (the “Lender”) at 400 Hamilton Avenue, Suite 310, Palo Alto,
CA 94301 or such other place of payment as the holder of this Secured Term
Promissory Note (this “Promissory Note”) may specify from time to time in
writing, in lawful money of the United States of America, the principal amount
of [ ] Million Dollars ($[ ],000,000) or such other principal amount as Lender
has advanced to Borrower, together with interest at a rate as set forth in
Section 2.1(c) of the Loan Agreement based upon a year consisting of 360 days,
with interest computed daily based on the actual number of days in each month.

 

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated June 7, 2016,
by and among Borrower, the Lender, and Hercules Capital, Inc., a Maryland
corporation (the “Agent”) and the several banks and other financial institutions
or entities from time to time party thereto as lender (as the same may from time
to time be amended, modified or supplemented in accordance with its terms, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), to
which reference is made for a statement of all of the terms and conditions
thereof. All payments shall be made in accordance with the Loan Agreement. All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein. An Event of Default under the Loan
Agreement shall constitute a default under this Promissory Note.

 

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law. Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense. This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California. This Promissory Note shall be governed by and construed and enforced
in accordance with, the laws of the State of California, excluding any conflicts
of law rules or principles that would cause the application of the laws of any
other jurisdiction.

 

BORROWER FOR ITSELF AND   ON BEHALF OF ITS QUALIFIED SUBSIDIARIES: PHASERX, INC.
  By:   Title:

 



 

 

 

EXHIBIT C

 

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

 

1.    Borrower represents and warrants to Agent that Borrower’s current name and
organizational status as of the Closing Date is as follows:

 

Name: PhaseRx, Inc.     Type of organization: Corporation     State of
organization: Delaware     Organization file number: 4123262

 

2.  Borrower represents and warrants to Agent that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

 

Name: PhaseRx, Inc.

Used during dates of: March 9, 2006 - Present

Type of Organization: Corporation

State of organization: Delaware

Organization file Number: 4123262

Borrower’s fiscal year ends on December 31.

Borrower’s federal employer tax identification number is: 20-4690620

 

3.  Borrower represents and warrants to Agent that its chief executive office is
located at 410 W. Harrison Street, Suite 300, Seattle, Washington 98119.

 



 

 

 

EXHIBIT D

 

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

Patents and Patent Applications

 

Application

Title

  Docket   Country   Appl. S/N   Filing Date  

Application

Type

 

Patent No./

Issue Date

  Status                              

Enhanced

Transport

Using

Membrane

Disruptive

Agents

 

  1100.PRV1   USA   60/070,411   1/5/1998   Provisional      

Expired/

Claimed as

Priority

Document

  1100.US1   USA   09/226,044   1/5/1999   Non-provisional  

6,835,393

12/28/2004

  Issued   1100.USC1   USA   10/857,626   5/28/2004   Continuation  

7,374,778

5/20/2008

  Issued   1100.USC2   USA   12/105,983   5/18/2008   Continuation  

8,003,129

8/23/2011

  Issued   1100.USC3   USA   13/182,756   7/14/2011   Continuation  

8,846,106

9/30/2014

  Issued   1100.USC4   USA   14/175,891   2/7/2014   Continuation       Pending
  1100.PCT1   PCT   PCT/US99/000122   1/5/1999   PCT       National-ized  
1100.AU1   AU   1999/20261A   1/5/1999   National Phase  

AU758368B2

7/10/2003

  Issued   1100.CA1   CA   2317549A   1/5/1999   National Phase  

CA2317549A1

4/11/2006

  Issued   1100.EP1   EP   99900750.3   1/5/1999   National Phase  

EP1044021B1

9/23/2009

 

Issued/

Validated

  1100.FR1   FR   99900750.3   1/5/1999   Validation of EP 1044021  

EP1044021B1

9/23/2009

  Issued   1100.DE1   DE   99900750.3   1/5/1999   Validation of EP 1044021  

EP1044021B1

9/23/2009

  Issued   1100.IE1   IE   99900750.3   1/5/1999  

Validation of

EP 1044021

 

EP1044021B1

9/23/2009

  Issued   1100.IT1   IT   99900750.3   1/5/1999  

Validation of

EP 1044021

 

EP1044021B1

9/23/2009

  Issued   1100.ES1   ES   99900750.3   1/5/1999  

Validation of

EP 1044021

 

EP1044021B1

9/23/2009

  Issued   1100.CH1   CH   99900750.3   1/5/1999  

Validation of

EP 1044021

 

EP 1044021

9/23/2009

  Issued   1100.GB1   GB   99900750.3   1/5/1999  

Validation of

EP 1044021

 

EP1044021B1

9/23/2009

  Issued

 



 

 

 

Application

Title

  Docket   Country   Appl. S/N   Filing Date  

Application

Type

 

Patent No./

Issue Date

  Status                              

Enhanced

Transport

Using

Membrane

Disruptive Agents

  1200.PRV1   USA   60/174,893   1/7/2000          

Expired/

Claimed as

Priority

Document

  1200.US1   USA   09/755,701   1/5/2001   Non-provisional  

7,737,108 B1

6/15/2010

  Issued   1200.USD1   USA   12/771,850   4/30/2010   Divisional  

8,318,816

November 27,

2012

  Issued

Temperature

- and pH-

Responsive

Polymer

Composi-

tions

  1300.PRV1   USA    60/782,789   3/16/2006   Provisional      

Expired/

Claimed as

Priority

Document

  1300.US1   USA   11/687,522   3/16/2007   Non-provisional  

7,718,193

5/18/2010

  Issued Diblock Copolymers   1400.PRV1   USA   61/052,908   5/13/2008  
Provisional      

Expired/

Claimed as

Priority

Document

Endosomo-

lytic Diblock

Copolymer

for siRNA

Delivery

  1400.PRV2   USA   61/052,914   5/13/2008   Provisional      

Expired/

Claimed as

Priority Document

Diblock

Copolymer

Micelles

  1500.PRV1   USA   61/091,294   8/22/2008   Provisional      

Expired/

Claimed as

Priority

Document

Micellic

Assemblies

  1600.PRV1   USA   61/112,048   11/6/2008   Provisional      

Expired/

Claimed as

Priority

Document

Micellic

Assemblies

  1600.PRV2   USA   61/140,774   12/24/2008   Provisional      

Expired/

Claimed as

Priority

Document

Micellic

Assemblies

  1600.PRV3   USA   61/171,369   4/21/2009   Provisional      

Expired/

Claimed as

Priority

Document

Polymeric

Carrier

  1700.PRV1   USA   61/112,054   11/6/2008   Provisional      

Expired/

Claimed as

Priority

Document

Polymeric

Carrier

  1700.PRV2   USA   61/140,779   12/24/2008   Provisional      

Expired/

Claimed as

Priority

Document

Polymeric

Carrier

  1700.PRV3   USA   61/171,358   4/21/2009   Provisional      

Expired/

Claimed as

Priority

Document

 



 

 

 

Application

Title

  Docket   Country   Appl. S/N   Filing Date  

Application

Type

 

Patent No./

Issue Date

  Status                              

Targeted Polymer

Bioconju-gates

  1800.PRV1   USA   61/120,769   12/8/2008   Provisional      

Expired/

Claimed as

Priority Document

Diblock Copolymer Micelles   1900.PRV1   USA   61/171,377   4/21/2009  
Provisional      

Expired/

Claimed as

Priority Document

Bispecific Intracellular

Delivery

Vehicles

  2000.PRV1   USA   61/171,381   4/21/2009   Provisional      

Expired/

Claimed as

Priority Document

Diblock

Copolymers

and

Polynucleo-

tide

Complexes

Thereof for

Delivery

Into Cells

  2100.PCT1   PCT   PCT/US2009/043847   5/13/2009   PCT       National-ized  
2100.US1   USA   12/992,517   11/12/2010   National Phase       Pending  
2100.EP1   EP   09747510.7   5/13/2009   National Phase  

EP 2281011

02/27/2013

  Issued   2100.AU1   AU   2009246327   5/13/2009   National Phase  

2009246327

12/24/2013

  Issued   2100.AUD1   AU   2013204733   4/12/2013   Divisional       Pending  
2100.BR1   BR   PI0912159-5   5/13/2009   National Phase       Pending  
2100.CA1   CA   2,724,105   5/13/2009   National Phase       Pending   2100.CN1
  CN   200980122888   5/13/2009   National Phase  

ZL200980122888.3

7/10/2013

  Issued   2100.CND1   CN   201310232498.x   5/13/2009   Divisional      
Pending   2100.IL1   IL   209238   5/13/2009   National Phase  

209238

7/1/2014

  Issued   2100.IN1   IN   8578/DELNP/2010   5/13/2009   National Phase      
Pending   2100.JP1   JP   2011-509670   5/13/2009   National Phase      

Allowed/

Issue Fee Paid

  2100.JPD1   JP   2015-200236   5/13/2009   Divisional       Pending   2100.KR1
  KR   10-2010-7027808   5/13/2009   National Phase       Pending   2100.MX1  
MX   2010/012238   5/13/2009   National Phase  

316902

01/07/2014

  Issued   2100.SG1   SG   201008331-9   5/13/2009   National Phase  

166444

07/15/2013

  Issued

 



 

 

 

Application

Title

  Docket   Country   Appl. S/N   Filing Date  

Application

Type

 

Patent No./

Issue Date

  Status                                   2100.ZA1   ZA   2010/08729  
5/13/2009   National Phase  

2010/08729

05/28/2014

  Issued   2100.FR1   FR   9747510.7   5/13/2009  

Validation of

EP 2281011

 

EP 2281011

02/27/2013

  Issued   2100.DE1   DE   9747510.7   5/13/2009  

Validation of

EP 2281011

 

EP 2281011

02/27/2013

  Issued   2100.IE1   IE   9747510.7   5/13/2009  

Validation of

EP 2281011

 

EP 2281011

02/27/2013

  Issued   2100.IT1   IT   9747510.7   5/13/2009  

Validation of

EP 2281011

 

EP 2281011

02/27/2013

  Issued   2100.ES1   ES   9747510.7   5/13/2009  

Validation of

EP 2281011

 

EP 2281011

02/27/2013

  Issued   2100.CH1   CH   9747510.7   5/13/2009  

Validation of

EP 2281011

 

EP 2281011

02/27/2013

  Issued   2100.GB1   GB   9747510.7   5/13/2009  

Validation of

EP 2281011

 

EP 2281011

02/27/2013

  Issued Micellic Assemblies     2300.PCT1   PCT   PCT/US2009/043849   5/13/2009
  PCT       National-ized   2300.US1   USA   12/992,525   11/12/2010   National
Phase  

9,339,558

5/17/2016

  Issued   2300.USC1   USA   15/059,026   3/2/2016   Continuation       Pending
  2300.EP1   EP   9747512.3   5/13/2009   National Phase  

EP 2285853

2/27/2013

  Issued   2300.FR1   FR   9747512.3   5/13/2009  

Validation of

EP 2285853

 

EP 2285853

2/27/2013

  Issued   2300.DE1   DE   9747512.3   5/13/2009  

Validation of

EP 2285853

 

EP 2285853

2/27/2013

  Issued   2300.IE1   IE   9747512.3   5/13/2009  

Validation of

EP 2285853

 

EP 2285853

2/27/2013

  Issued   2300.IT1   IT   9747512.3   5/13/2009  

Validation of

EP 2285853

 

EP 2285853

2/27/2013

  Issued   2300.ES1   ES   9747512.3   5/13/2009  

Validation of

EP 2285853

 

EP 2285853

2/27/2013

  Issued   2300.CH1   CH   9747512.3   5/13/2009  

Validation of

EP 2285853

 

EP 2285853

2/27/2013

  Issued   2300.GB1   GB   9747512.3   5/13/2009  

Validation of

EP 2285853

 

EP 2285853

2/27/2013

  Issued   2300.AU1   AU   2009246329   5/13/2009   National Phase  

2009246329

2/20/2014

  Issued   2300.CA1   CA   2,724,014   5/13/2009   National Phase       Pending
  2300.JP1   JP   2011-509671   5/13/2009   National Phase  

5755563

6/5/2015

  Issued

 



 

 

 

Application

Title

  Docket   Country   Appl. S/N   Filing Date  

Application

Type

 

Patent No./

Issue Date

  Status                                   2300.JPD1   JP   2015-107802  
5/13/2009   Divisional       Pending   2300.KR1   KR   10-2010-7027809  
5/13/2009   National Phase       Pending   2300.MX1   MX   2010/012239  
5/13/2009   National Phase  

315375

11/15/2013

  Issued

Polymeric

Carrier

  2400.PCT1   PCT   PCT/US2009/043837   5/13/2009   PCT       National-ized  
2400.US1   USA   12/992,536     11/12/2010   National Phase  

9,006,193

4/14/2015

  Issued   2400.USC1   USA   14/630,477   2/24/2015   Continuation       Pending

Micelles for

Intracellular

Delivery of

Therapeutic

Agents

  2500.PCT1   PCT   PCT/US2009/043853   5/13/2009   PCT       National-ized  
2500.MX1   MX   MX/a/2010/012237   5/13/2009   National Phase  

296591

03/02/2012

  Issued

Heterogeneo

us Polymeric

Micelles for

Intracellular

Delivery

  2600.PCT1   PCT   PCT/US2009/043859   5/13/2009   PCT       National-ized  
2600.US1   USA   13/059,946     5/13/2009   National Phase  

9,211,250

12/15/2015

  Issued

Bispecific

Intracellular

Delivery

Vehicles

  2700.PCT1   PCT   PCT/US2009/043852   5/13/2009   PCT       National-ized  
2700.US1   USA   13/127,968   5/13/2009   National Phase  

8,822,213

9/2/2014

  Issued   2700.USC1   USA   14/173,730   2/5/2014   Continuation  

9,220,791

12/29/2015

  Issued   2700.USC2   USA   14/957,429   12/2/2015   Continuation       Pending
  2700.CA1   CA   2,742,955   5/13/2009   National Phase       Pending  
2700.EP1   EP   9825146.5   5/13/2009   National Phase       Pending

Micelles of

Hydrophili-

cally

Shielded

Membrane-

Destabili-

zing Copolymers

  2800.PCT1   PCT   PCT/US2009/043860   5/13/2009   PCT       National-ized  
2800.US1   USA   13/127,962   5/13/2009   National Phase       Pending

Multiblock

Copolymers

  2900.PRV1   USA   61/177,921   5/13/2009   Provisional      

Expired/

Claimed as

Priority Document

  2900.PRV2   USA   61/243,898   Sept. 18, 2009   Provisional      

Expired/

Claimed as

Priority Document

 



 

 

 

Application

Title

  Docket   Country   Appl. S/N   Filing Date  

Application

Type

 

Patent No./

Issue Date

  Status                                   2900.PCT1   PCT   PCT/US2009/063648  
11/6/2009   PCT       National-ized   2900.US1   USA   13/127,959   11/6/2009  
National Phase       Pending   2900.EP1   EP   9825524.3   11/6/2009   National
Phase  

EP2364330B1

3/25/2015

  Issued   2900.FR1   FR   9825524.3   11/6/2009  

Validation of

EP 2364330

 

EP2364330B1

3/25/2015

  Issued   2900.DE1   DE   9825524.3   11/6/2009  

Validation of

EP 2364330

 

EP2364330B1

3/25/2015

  Issued   2900.IE1   IE   9825524.3   11/6/2009  

Validation of

EP 2364330

 

EP2364330B1

3/25/2015

  Issued   2900.IT1   IT   9825524.3   11/6/2009  

Validation of

EP 2364330

 

EP2364330B1

3/25/2015

  Issued   2900.ES1   ES   9825524.3   11/6/2009  

Validation of

EP 2364330

 

EP2364330B1

3/25/2015

  Issued   2900.CH1   CH   9825524.3   11/6/2009  

Validation of

EP 2364330

 

EP2364330B1

3/25/2015

  Issued   2900.GB1   GB   9825524.3   11/6/2009  

Validation of

EP 2364330

 

EP2364330B1

3/25/2015

  Issued   2900.AU1   AU   2009313358   11/6/2009   National Phase  

2009313358

9/19/2013

  Issued   2900.AUD1   AU   2013204152   11/6/2009   Divisional       Pending  
2900.BR1   BR   PI09213570   11/6/2009   National Phase       Pending   2900.CA1
  CA   2,742,880   11/6/2009   National Phase       Pending   2900.CN1   CN  
200980148153.8   11/6/2009   National Phase  

ZL200980148

153.8

3/12/2014

  Issued   2900.IL1   IL   212459   11/6/2009   National Phase       Pending  
2900.IN1   IN   3370/DELNP/2011   11/6/2009   National Phase       Pending  
2900.JP1   JP   2011-534933   11/6/2009   National Phase  

5766611

6/26/2015

  Issued   2900.KR1   KR   10-2011-7012773   11/6/2009   National Phase      
Pending   2900.MX1   MX   2010/004242   11/6/2009   National Phase  

330456

5/29/2015

  Issued   2900.SG1   SG   201103187-9   11/6/2009   National Phase  

171100

1/15/2014

  Issued

 



 

 

 

Application

Title

  Docket   Country   Appl. S/N   Filing Date  

Application

Type

 

Patent No./

Issue Date

  Status                                   2900.ZA1   ZA   2011/03289  
11/6/2009   National Phase       Pending

Omega-

Functional-

ized

Polymers

  3000.PRV2   USA   61/120,756   12/8/2008   Provisional      

Expired/

Claimed as

Priority Document

  3000.PCT1   PCT   PCT/US2009/067193   12/8/2009   PCT       National-ized  
3000.US1   USA   13/133,355   12/8/2009   National Phase       Pending  
3000.CA1   CA   2,745,926   12/8/2009   National Phase       Pending

Targeting

Monomers

and

Polymers

Having

Targeting

Blocks

  3200.PRV1   USA   61/262,512   11/18/2009   Provisional      

Expired/

Claimed as

Priority Document

  3300.PRV1   USA   61/262516   11/18/2009   Provisional      

Expired/

Claimed as

Priority Document

  3200.PCT1   PCT   PCT/US2010/056993   11/17/2010   PCT       National-ized  
3200.US1   USA   13/510,279   5/16/2012   National Phase       Allowed

RNA

Targeted to

Beta-Catenin

  3500.PRV1   USA   61/718,313   10/25/2012   Provisional      

Expired/

Claimed as

Priority

Document

  3500.PCT1   PCT   PCT/US13/26624   2/19/2013   PCT       National-ized  
3500.US1   USA   14/437,923   4/23/2015   National Phase       Pending

RNA

Targeted to

c-Met

  3600.PRV1   USA   61/751,495   1/11/2013   Provisional      

Expired/

Claimed as

Priority

Document

  3600.PCT1   PCT   PCT/US13/26623   2/19/2013   PCT       National-ized  
3600.US1   USA   14/760,010   7/9/2015   National Phase       Pending

Block

Copolymers

  3700.PRV1   USA   61/860,136   7/30/2013   Provisional      

Expired/

Claimed as

Priority

Document

  3800.PRV1   USA   61/868,122   8/21/2013   Provisional      

Expired/

Claimed as

Priority

Document

 



 

 

 

Application

Title

  Docket   Country   Appl. S/N   Filing Date  

Application

Type

 

Patent No./

Issue Date

  Status                                   3800.PCT1   PCT   PCT/US14/48839  
7/30/2014   PCT       National-ized   3800.US1   USA   14/908,351   7/30/2014  
National Phase       Pending   3800.EP1   EP   14753175   7/30/2014   National
Phase       Pending   3800.AU1   AU   2014296278   7/30/2014   National Phase  
    Pending   3800.CA1   CA   2919828   7/30/2014   National Phase       Pending

Methods,

Composi-

tions, and

Systems for

Delivering

Therapeutic

and

Diagnostic

Agents into

Cells

  3900.PRV1   USA   62/106,024   1/21/2015   Provisional      

Expired/

Claimed as

Priority

Document

  3900.PRV2   USA   62/173,847   6/10/2015   Provisional       Pending  
3900.PRV3   USA   62/233,568   9/28/2015   Provisional       Pending   3900.PCT1
  PCT  

PCT/US16/

14232

  9/28/2015   PCT       Pending

 

Registered Trademarks and Trademark Applications

 

Country   Mark   Class  

Application

No.

 

Filing

Date

 

Registration

No.

 

Registration

Date

  Status                               US   PHASERX   042   77/188,314  
05/23/2007   3,941,026   04/05/2011   Registered                              
US  

PHASERX &

Design

[tpg52.jpg] 



  042   85/976,141   08/13/2010   4,103,251   02/21/2012   Registered          
                    US  

UNLOCKING

THE VALUE

OF RNAi

  042   85/976,140  

08/13/2010

 

  4,103,250   02/21/2012   Registered                               US  

SMARTT

POLYMER

TECHNOLOGY

  042   85/976,126   08/13/2010   4,106,933   02/28/2012   Registered          
                    US  

PHASERX &

Design

 

[tpg52.jpg] 

  005   86/358,306   08/05/2014          

Allowed:

09/08/2015

 

1st

Extension

of Time

filed

 



 

 

 

Country   Mark   Class  

Application

No.

 

Filing

Date

 

Registration

No.

 

Registration

Date

  Status                                                          

02/29/2015

 

Statement

of Use or

2nd

Extension

09/08/2016

                              US  

UNLOCKING

THE VALUE

OF RNA

  005   86/358,307   08/05/2014          

Allowed:

10/13/2015

 

1st

Extension

of Time

filed

04/05/2016

 

Statement

of Use or

2nd

Extension

10/13/2016

                              US  

SMARTT

POLYMER

TECHNOLOGY

  005   86/358,309   08/05/2014          

Allowed:

09/08/2015

 

1st

Extension

of Time

filed

02/29/2016

 

Statement

of Use or

2nd

Extension

09/08/2016

                              US  

UNLOCKING

THE VALUE

OF RNA

  0042   86/358,313   08/05/2014   4,820,834   09/29/2015   Registered

 

Licenses

 

Second Amended and Restated Exclusive Patent License Agreement between PhaseRx,
Inc. and University of Washington for Membrane Disruptive Polymers, dated and
effective as of February 9, 2016, which amends and restates in its entirety the
Amended and Restated Exclusive Patent License Agreement dated and effective as
of January 20, 2016, which amends and restates in its entirety the Exclusive
Patent Agreement dated and effective as of December 6, 2006.

 



 

 

 

Amended and Restated RAFT Non-Exclusive License Agreement between Commonwealth
Scientific and Industrial Research Organisation (CSIRO) and PhaseRx, Inc., dated
and effective as of January 22, 2016, which amends and restates in its entirety
the RAFT Non-Exclusive Licence Agreement having dated and effective as of
October 26, 2009.

 



 

 

 

EXHIBIT E

 

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 

Silicon Valley Bank

Global Deposit Operations

80 East Rio Salado Parkway, Mail Sort AZ145

Tempe, Arizona 85281

Telephone: (408) 557-4964

Account No. XXXXXXXXXX

 

State Street Bank and Trust Company

Crown Colony Park

1200 Crown Colony Drive

Quincy, Massachusetts 02169-0938

Account No. XXXXX

 



 

 

 

EXHIBIT F

 

COMPLIANCE CERTIFICATE

 

Hercules Capital, Inc. (as “Agent”)

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

 

Reference is made to that certain Loan and Security Agreement dated June 7, 2016
and the Loan Documents (as defined therein) entered into in connection with such
Loan and Security Agreement all as may be amended from time to time (hereinafter
referred to collectively as the “Loan Agreement”) by and among Hercules
Technology III, L.P., the several banks and other financial institutions or
entities from time to time party thereto (collectively, the “Lender”) and
Hercules Capital, Inc., as agent for the Lender (the “Agent”) and PhaseRx, Inc.
(the “Borrower”) as Borrower. All capitalized terms not defined herein shall
have the same meaning as defined in the Loan Agreement.

 

The undersigned is an Officer of Borrower, knowledgeable of all Borrower
financial matters, and is authorized to provide certification of information
regarding Borrower; hereby certifies, in such capacity, that in accordance with
the terms and conditions of the Loan Agreement, Borrower is in compliance for
the period ending ___________ of all covenants, conditions and terms and hereby
reaffirms that all representations and warranties contained therein are true and
correct on and as of the date of this Compliance Certificate with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, after giving
effect in all cases to any standard(s) of materiality contained in the Loan
Agreement as to such representations and warranties. Attached are the required
documents supporting the above certification. The undersigned further certifies
that these are prepared in accordance with GAAP (except for the absence of
footnotes with respect to unaudited financial statement and subject to normal
year-end adjustments) and are consistent from one period to the next except as
explained below.

  

REPORTING REQUIREMENT REQUIRED

CHECK IF

ATTACHED

Interim Financial Statements Monthly within 30 days   Interim Financial
Statements Quarterly within 45 days   Audited Financial Statements FYE within 90
days  

 

BANK ACCOUNTS

 

  Has Borrower opened any new Deposit Accounts or accounts holding Investment
Property since the submission of the prior Compliance Certificate? YES / NO    
  If yes, please provide the following information below:    

 



 

 

 

Name of Institution Account Number Purpose of Account       1.       2.      

 

 

  Very Truly Yours,   PHASERX, INC.   By:     Name:     Its:  

 



 

 

 

EXHIBIT G

 

FORM OF JOINDER AGREEMENT

 

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of [ ],
20[ ], and is entered into by and between__________________., a ___________
corporation (“Subsidiary”), and HERCULES CAPITAL, INC., a Maryland corporation
(as “Agent”).

 

RECITALS

 

A. Subsidiary’s Affiliate, PHASERX, INC. (“Borrower”) has entered into that
certain Loan and Security Agreement dated June 7, 2016, with the several banks
and other financial institutions or entities from time to time party thereto as
lender (collectively, the “Lender”) and Agent, as such agreement may be amended
(the “Loan Agreement”), together with the other agreements executed and
delivered in connection therewith;

 

B. Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Borrower’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

 

AGREEMENT

 

NOW THEREFORE, Subsidiary and Agent agree as follows:

 

1.The recitals set forth above are incorporated into and made part of this
Joinder Agreement. Capitalized terms not defined herein shall have the meaning
provided in the Loan Agreement.

 

2.By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that (a) with respect to (i) Section 5.1 of the Loan Agreement,
Subsidiary represents that it is an entity duly organized, legally existing and
in good standing under the laws of [ ], (b) neither Agent nor Lender shall have
any duties, responsibilities or obligations to Subsidiary arising under or
related to the Loan Agreement or the other agreements executed and delivered in
connection therewith, (c) that if Subsidiary is covered by Borrower’s insurance,
Subsidiary shall not be required to maintain separate insurance or comply with
the provisions of Sections 6.1 and 6.2 of the Loan Agreement, and (d) that as
long as Borrower satisfies the requirements of Section 7.1 of the Loan
Agreement, Subsidiary shall not have to provide Agent separate Financial
Statements. To the extent that Agent or Lender has any duties, responsibilities
or obligations arising under or related to the Loan Agreement or the other
agreements executed and delivered in connection therewith, those duties,
responsibilities or obligations shall flow only to Borrower and not to
Subsidiary or any other Person or entity. By way of example (and not an
exclusive list): (i) Agent’s providing notice to Borrower in accordance with the
Loan Agreement or as otherwise agreed among Borrower, Agent and Lender shall be
deemed provided to Subsidiary; (ii) a Lender’s providing an Advance to Borrower
shall be deemed an Advance to Subsidiary; and (iii) Subsidiary shall have no
right to request an Advance or make any other demand on Lender.

 

3.Subsidiary agrees not to certificate its equity securities without Agent’s
prior written consent, which consent may be conditioned on the delivery of such
equity securities to Agent in order to perfect Agent’s security interest in such
equity securities.

 



 

 

 

4.Subsidiary acknowledges that it benefits, both directly and indirectly, from
the Loan Agreement, and hereby waives, for itself and on behalf on any and all
successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate
consideration for the execution and delivery of this Joinder Agreement or (b)
its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 

 

 

[SIGNATURE PAGE TO JOINDER AGREEMENT]

 

SUBSIDIARY:   ______________________________.  

 

  By:     Name:     Title:           Address:                 Telephone:
___________     Email: ____________  

 

AGENT:  

 

HERCULES CAPITAL, INC.       By:     Name:     Title:    

 

Address:

400 Hamilton Ave., Suite 310

Palo Alto, CA 94301

Email: legal@herculestech.com

Telephone: 650-289-3060

 



 

 

  

EXHIBIT H

 

ACH DEBIT AUTHORIZATION AGREEMENT

 

Hercules Technology III, L.P.

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

 

Re: Loan and Security Agreement dated June 7, 2016 (the “Agreement”) by and
among PhaseRx, Inc. (“Borrower”) and Hercules Capital, Inc., as agent (“Agent”)
and the lenders party thereto (collectively, the “Lender”)

 

In connection with the above referenced Agreement, Borrower hereby authorizes
the Company to initiate debit entries for (i) the periodic payments due under
the Agreement and (ii) out-of-pocket legal fees and costs incurred by Agent or
Lender pursuant to Section 11.11 of the Agreement to Borrower’s account
indicated below. Borrower authorizes the depository institution named below to
debit to such account.

 

Depository Name

 

Branch

 

City

 

State and Zip Code

Transit/ABA Number

 

Account Number

 

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

 

PHASERX, INC.           (Borrower)(Please Print)       By:
                               Date:     

 

 

 

 

Acknowledged and agreed to:

 

AGENT:

 

HERCULES CAPITAL, INC.

 

By:     Name:      Title:    

 

LENDER:

 

HERCULES TECHNOLOGY III, L.P.,

a Delaware limited partnership

 

By:Hercules Technology SBIC Management, LLC, its General Partner

 

By:Hercules Capital, Inc., its Manager

 

By:     Name:      Its:    

 

Address:

400 Hamilton Ave., Suite 310

Palo Alto, CA 94301

Facsimile: (650) 473-9194

Telephone: (650) 289-3060

 

 

 

 

SCHEDULE 1

 

SUBSIDIARIES

 

None.

 

 

 

 

SCHEDULE 1.1

 

COMMITMENTS

 

LENDER TERM COMMITMENT HERCULES TECHNOLOGY III, L.P. $6,000,000 (Term A Loan)
HERCULES TECHNOLOGY III, L.P. $2,000,000 (Term B Loan) TOTAL COMMITMENTS
$8,000,000

 

 

 

 

SCHEDULE 1A

 

EXISTING PERMITTED INDEBTEDNESS

 

None.

 

 

 

 

SCHEDULE 1B

 

EXISTING PERMITTED INVESTMENTS

 

None.

 

 

 

 

SCHEDULE 1C

 

EXISTING PERMITTED INVESTMENTS

 

None.

 

 

 

 

SCHEDULE 1D

 

INVESTMENT POLICY

 

The Borrower may invest in any of the following as part of its cash management
program:

 

(a)    U.S. Treasury bills, notes, and bonds maturing within (2) two years from
the date of acquisition thereof,

 

(b)   U.S. agency and government-sponsored entity debt obligations maturing
within (2) two years from the date of acquisition thereof,

 

(c)    Corporate and bank debt obligations maturing within (2) two years from
the date of acquisition thereof.  These include corporate notes carrying a
minimum long-term rating of at least A3 by Moody’s or A- by Standard & Poor’s or
A- by Fitch, as well as commercial paper carrying a minimum short-term rating of
at least P1 by Moody’s or A1 by Standard & Poor’s or F1 by Fitch,

 

(d)   SEC-registered money market funds that have a minimum of one (1) billion
dollars in assets, and

 

(e)   Repurchase agreements that are collateralized with cash, U.S. Treasury
bills, notes or bonds and/or U.S. agency and government-sponsored entity debt
obligations, including U.S. agency and government-sponsored entity mortgage debt
obligations.

 

 

 

 

SCHEDULE 5.3

 

CONSENTS, ETC.

 

None.

 

 

 

 

SCHEDULE 5.5

 

ACTIONS BEFORE GOVERNMENTAL AUTHORITIES

 

None.

 

 

 

 

SCHEDULE 5.8

 

TAX MATTERS

 

None.

 

 

 

 

SCHEDULE 5.9

 

INTELLECTUAL PROPERTY CLAIMS

 

None.

 

 

 

 

SCHEDULE 5.10

 

INTELLECTUAL PROPERTY

 

Borrower in-licenses some of the intellectual property related to its product
candidates from the University of Washington (“UW”) and the Commonwealth
Scientific and Industrial Research Organisation (“CSIRO”) pursuant to the
following license agreements:

 

Second Amended and Restated Exclusive Patent License Agreement, dated as of
February 9, 2016: Licensed patents include three patent families owned by UW and
nine patent families co-owned by Borrower and UW. One of the licensed patent
families is co-owned by UW and the University of Massachusetts, and the
University of Massachusetts’s rights in this patent family are licensed to
Borrower under an inter-institutional agreement between UW and the University of
Massachusetts.

 

Amended and Restated RAFT Non-Exclusive License Agreement, dated as of January
22, 2016.

 

Borrower Patent Portfolio:

 

Case Family   Issued Patents  

Pending

Applications
by

Jurisdiction

  Owned or In-licensed Enhanced Transport  

US 6,835,393; US 7,374,778; US 8,003,129; US 8,846,106; EP 1044021; AU 758368;
CA 2317549

  US   In-licensed Enhanced Transport   US 7,737,108; US 8,318,816      
In-licensed Temperature and pH-responsive Compositions   US 7,718,193      
In-licensed Diblock Copolymer   EP 2281011; AU 2009246327; CN ZL200980122888.3;
IL 209238; MX 316902; SG 166444; ZA 2010/08729   US, AU, CA, JP, BR, CN, IN, KR
  Co-owned; UW’s rights in-licensed Micellic Assemblies   EP 2285853; AU
2009246329; JP 5755563; MX 315375   US, AU, CA, JP, KR   Co-owned; UW’s rights
in-licensed Polymeric Carrier   US 9,006,193   US   Co-owned; UW’s rights
in-licensed

 



 

 

 

Heterogeneous Polymeric Micelles   US 9,211,250       Co-owned; UW’s rights
in-licensed Bispecific Intracellular Delivery Vehicles   US 8,822,213; 9,220,791
  US, EP, CA   Co-owned; UW’s rights in-licensed Hydrophilically Shielded
Copolymers       US   Co-owned; UW’s rights in-licensed Multiblock Copolymers  
EP 2364330; AU 2009313358; CN ZL200980148153.8; JP 5766611; MX 330456; SG 171100
  US, CA, BR, IL, IN, KR, ZA   Co-owned; UW’s rights in-licensed
Omega-Functionalized Polymers       US   Co-owned; UW’s rights in-licensed
Targeting Monomers       US   Co-owned; UW’s rights in-licensed Case Family  
Issued Patents  

Pending

Applications by

Jurisdiction

  Owned or In-licensed RNA Targeted to c-Met       US   Owned Block Copolymers  
    US, AU, EP, CA   Owned Polymer-LNP Delivery       PCT, US   Owned

 

 

 

 

SCHEDULE 5.11

 

BORROWER’S PRODUCTS

 

None.

 

 

 

 

SCHEDULE 5.14

 

CAPITALIZATION

 

Capitalization as of the Closing Date (for illustrative purposes only, assuming
the issuance of 1,250,000 shares of common stock at a public offering price per
share of $6.00 in the Qualified Offering (as defined in the December Loan and
Security Agreement):

 

   Shares   Amount ($)   Price   Without ESOP
Ownership %   Without ESOP
Ownership $   With ESOP
Ownership %   With ESOP
Ownership $  Existing PhaseRx Shareholders   6,012,593              47.79% 
$36,075,558    42.53%  $32,107,247  New PhaseRx Insider Investment   1,566,667  
$9,400,000   $6.00    12.45%  $9,400,000    11.08%  $8,366,000  Shire
Investment   -   $-   $-    0.00%  $-    0.00%  $-  Private Sale   1,393,939  
$-   $-    11.08%  $8,363,634    9.86%  $7,443,634  Bridge Loan into Private
Company   833,333   $4,000,000   $4.80    6.62%  $5,000,000    5.89% 
$4,450,000  Laidlaw Clients   2,650,000   $15,900,000   $6.00    21.06% 
$15,900,000    18.74%  $14,151,000  Palladium Capital Advisors   125,824       
      1.00%  $754,941    0.89%  $671,898  Total   12,582,356   $29,300,000  
      100.00%  $75,494,134    89.00%  $67,189,779                             
         ESOP   1,555,123                        11.00%  $8,304,355         
                             Total   14,137,478                        100.00% 
$75,494,134                                       Venture Debt1                
     $7,500,000            Total Cash:                      $36,800,000       
                                         Post-Money Valuation                
     $75,494,134           

 

1Venture Debt shall include warrants [TBD]

Existing PhaseRx Shareholders includes preferred, common, noteholders,
warrentholders, and optionholders Laidlaw Client shares include 15%
overallotment shares

 

Subsidiaries

 

Herein incorporated by reference all subsidiaries listed in Schedule 1.

 

 

 